 

Exhibit 10.1

 

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

 

BETWEEN

 

IRET PROPERTIES (Seller)

 

AND

 

GLENBOROUGH LLC,

as agent on behalf of a joint venture between

Glenborough and Oaktree Capital Management, L.P. (Buyer)

 

THE SUBMISSION OF THIS DOCUMENT FOR EXAMINATION, NEGOTIATION AND SIGNATURE DOES
NOT CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR AN OPTION FOR THE
PROPERTY.

 

 

 

 

AGREEMENT FOR SALE AND PURCHASE OF PROPERTY

RETAIL PORTFOLIO

 

This AGREEMENT FOR SALE AND PURCHASE OF PROPERTY (this “Agreement”) is made and
entered into effective as of the later date of signature set forth on the
signature page (the “Contract Date”), by and between IRET PROPERTIES, A NORTH
DAKOTA LIMITED PARTNERSHIP (the “Seller”), and GLENBOROUGH LLC, as agent on
behalf of a joint venture between Glenborough and Oaktree Capital Management,
L.P. (the “Buyer”). The current notice address of each party is set forth in
Section 16 below.

 

In consideration of the mutual covenants and agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

Section 1.          Definitions. For purposes of this Agreement, each of the
following terms, when used herein with an initial capital letter, shall have the
meaning ascribed to it as follows:

 

(a)Building. The building(s) located on the Land.

 

(b)Buyer’s Broker. None; Buyer is not represented by a broker in this
transaction.

 

(c)CAM Payments. Reimbursements, payments, or escalations due under the Leases
from the Tenants for Operating Expenses.

 

(d)Closing. The closing and consummation of the purchase and the sale of the
Property pursuant hereto.

 

(e)Closing Agent. First American Title Insurance Company, 1900 Midwest Plaza
West, 801 Nicollet Mall, Minneapolis MN 55402, Attn: Marissa Ulstad, which shall
also act as escrow agent pursuant to the terms and conditions of this Agreement.

 

(f)Closing Date. The date on which the Closing occurs as provided in Section
10.1 hereof.

 

(g)Closing Year. The calendar year in which the Closing occurs.

 

(h)Code. The Internal Revenue Code of 1986, as amended.

 

(i)Consideration. Defined in Section 4.1.

 

(j)Contract Date. The date upon which this Agreement shall be deemed effective,
which shall be the later date of signature of the parties set forth on the
signature page.

 

(k)Deeds. The limited warranty deeds to be executed by Seller, in form
reasonably approved by Buyer, Seller, and the Title Company.

 

(l)Due Diligence Documents. The documents and information set forth on
Exhibit 2, to be provided to Buyer by Seller pursuant to Section 6.1 below.

 

1

 

 

(m)Environmental Laws. Any applicable statute, code, enactment, ordinance, rule,
regulation, permit, consent, approval, authorization, license, judgment, order,
writ, common law rule (including, but not limited to, the common law respecting
nuisance and tortious liability), decree, injunction, or other requirement
having the force and effect of law, whether local, state, territorial or
national, at any time in force or effect relating to: (i) emissions, discharges,
spills, releases or threatened releases of Hazardous Substances into ambient
air, surface water, ground water, watercourses, publicly or privately owned
treatment works, drains, sewer systems, wetlands, septic systems or onto land;
(ii) the use, treatment, storage, disposal, handling, manufacturing,
transportation or shipment of Hazardous Substances; (iii) the regulation of
storage tanks or sewage disposal systems; or (iv) otherwise relating to
pollution or the protection of human health or the environment.

 

(n)Hazardous Substances. All substances, wastes, pollutants, contaminants and
materials regulated, or defined or designated as hazardous, extremely or
imminently hazardous, dangerous, or toxic, under the following federal statutes
and their state counterparts, including any implementing regulations: the
Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C.
§§ 9601 et seq.; the Federal Insecticide, Fungicide, and Rodenticide Act, 7
U.S.C. §§ 136 et seq.; the Atomic Energy Act, 42 U.S.C. §§ 2011 et seq.; the
Hazardous Materials Transportation Act, 42 U.S.C. §§ 1801 et seq.; the Resource
Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq.; or any other federal,
state, or municipal statute, law or ordinance regulating or otherwise dealing
with or affecting materials deemed dangerous or hazardous to human health or the
environment; with petroleum and petroleum products including crude oil and any
fractions thereof; with asbestos; and with natural gas, synthetic gas, and any
mixtures thereof.

 

(o)Improvements. The Building and any other buildings, structures, sidewalks,
drives, parking lots, landscaping and improvements located upon the Land,
including all systems, facilities, fixtures, machinery, equipment and conduits
to provide fire protection, security, heat, exhaust, ventilation, air
conditioning, electrical power, light, plumbing, refrigeration, gas, sewer, and
water thereto (including all replacements or additions thereto between the
Contract Date and the Closing Date).

 

(p)Land. Fee title absolute or such other specified estate listed on Exhibit 1
in each tract or parcel of land described in Exhibit 1, and all privileges,
rights, easements, and appurtenances thereto belonging.

 

(q)Leases. Defined in Section 12 below.

 

(r)Operating Expenses. Utility charges (including without limitation water,
electricity, sewer, gas, and telephone), Taxes, special assessments, operation
expenses, maintenance expenses, fees paid or payable under any licenses and
permits in respect to the Property, and any other recurring costs or expenses
relating or pertaining to the Property.

 

2

 

 

(s)Personal Property. The personal property owned by Seller and located at the
Property (if any), together with all replacements or additions thereto between
the Contract Date and the Closing Date.

 

(t)Property. All of Seller’s right, title and interest in, to and under the
following: (i) the Land; (ii) the Improvements; (iii) the Leases; and (iv) the
Personal Property.

 

(u)Prorate. The division of income and expenses of the Property between Seller
and Buyer based on their respective periods of ownership during the Closing Year
and as of 12:01 a.m. local time where the Land is located on the Closing Date.

 

(v)Rent. All (i) rent payable by Tenants pursuant to Leases (including without
limitation fixed, minimum and base rents, and CAM Payments), (ii) if any, all
parking and storage revenue, and (iii) if any, all other income generated by or
otherwise derived from the Property.

 

(w)Security Deposits. All security deposits under the Leases, including any
accrued interest required by the Leases or applicable law, but excluding any
such sums that have been properly applied pursuant to applicable law prior to
Closing toward Tenant defaults.

 

(x)Seller’s Broker. CBRE, Inc., who is representing Seller in this transaction.

 

(y)Seller’s Knowledge. Is defined in Section 7.2.

 

(z)Service Contracts. All of the service and/or construction contracts that
relate or pertain to the Property, or the operation or maintenance thereof, if
any.

 

(aa)Taxes. All general real estate (including special assessments), ad valorem,
sales, and personal property taxes assessed against the Property.

 

(bb)Tenants. The tenants under the Leases.

 

(cc)Tenant Estoppel Certificates. The estoppel certificates that Seller shall
obtain from specified Tenants and deliver to Buyer, as provided in Section 9
hereof.

 

(dd)Title Commitments. Commitments for ALTA Owner’s Title Insurance Policies for
the Property, issued by Title Company in the full amount of the Consideration,
agreeing to insure title to the Property on or after the Contract Date, showing
Seller as owner of the Property, and indicating the conditions upon which Title
Company will issue full extended coverage over all general title exceptions
contained in such policies, and including such endorsements as Buyer may
request.

 

(ee)Title Company. First American Title Insurance Company, 1900 Midwest Plaza
West, 801 Nicollet Mall, Minneapolis MN 55402, Attn: Marissa Ulstad. The parties
agree that the Title Company shall issue the Title Commitments and the Title
Policies.

 

3

 

 

Section 2.          Agreement to Sell and to Purchase. Subject to and in
accordance with the terms, conditions and provisions hereof, Seller agrees to
sell the Property to Buyer, and Buyer agrees to purchase the Property from
Seller.

 

Section 3.          Earnest Money.

 

3.1           Deposit and Disposition. Within 2 business days after the Contract
Date, Buyer will deposit with Closing Agent the cash sum of $1,500,000.00 (the
“Initial Earnest Money”). The Earnest Money shall be held by Closing Agent until
disbursed as set forth in this Agreement. Buyer shall execute and deliver any
appropriate W-9 forms requested by Closing Agent. If Buyer acquires the
Property, then the Earnest Money shall be paid to Seller and applied as a credit
against the Consideration. If all of the conditions precedent set forth in this
Agreement are not met or resolved, or if Buyer terminates this Agreement as
expressly permitted pursuant to the provisions hereof, then Closing Agent shall
return the Earnest Money to Buyer. If all of the conditions precedent set forth
in this Agreement have been satisfied or waived by Buyer, and if thereafter
Buyer fails to acquire the Property pursuant to the terms of this Agreement,
then the Earnest Money shall be delivered to Seller and shall be retained by
Seller as liquidated damages. If there is a dispute between Buyer and Seller as
to the distribution of the Earnest Money, or if for any other reason Closing
Agent in good faith elects not to make any such disbursement, then Closing Agent
shall continue to hold the Earnest Money until otherwise directed by written
instructions executed both by Seller and Buyer, or by a final judgment of a
court of competent jurisdiction. Upon request, Buyer and Seller shall execute
Closing Agent’s standard earnest money escrow agreement; provided, however, that
if there is any conflict or inconsistency between such escrow agreement and this
Agreement, then this Agreement shall control. If Buyer does not terminate this
Agreement during the Inspection Period, then Buyer shall deposit an additional
amount of $1,500,000.00 (the “Additional Earnest Money”) with Closing Agent
within two (2) business days following the Inspection Date. The Initial Earnest
Money and the Additional Earnest Money when deposited are collectively referred
to in this Agreement as the “Earnest Money”.

 

3.2           Investments. Following the collection of the Earnest Money,
Closing Agent shall, at the written direction of Buyer, invest the Earnest Money
in: (a) obligations of the United States government, its agencies or independent
departments; (b) certificates of deposit issued by a banking institution with
assets in excess of $1 billion and with which Closing Agent has a substantial
banking relationship; or (c) either a non-interest bearing account providing
F.D.I.C. insurance in the full amount of the Earnest Money, or an
interest-bearing account at a banking institution with assets in excess of $1
billion, and with which Closing Agent has a substantial banking relationship. No
investment of the Earnest Money shall have a maturity date beyond the Closing
Date.

 

3.3           Independent Contract Consideration. The sum of $100.00 (the
“Independent Contract Consideration”) is a non-refundable portion of the Earnest
Money as consideration for Buyer's exclusive right to inspect and purchase the
Property pursuant to this Agreement and for Seller’s execution, delivery and
performance of this Agreement. Any reference in this Agreement to Buyer
receiving back the Earnest Money means the Title Company shall return the
Earnest Money (less the non-refundable Independent Contract Consideration) to
Buyer and deliver the Independent Contract Consideration to Seller.

 

4

 

 

Section 4.          Consideration and Prorations.

 

4.1          Consideration. The “Consideration” shall be the sum of
$81,500,000.00. The parties shall make the prorations and allocations set forth
in this section as a credit or debit to the Consideration. The balance of the
Consideration shall be paid by Buyer to Seller at Closing by wire transfer of
immediately available funds by not later than 12:00 p.m. Central Time. At least
ten (10) days prior to Closing, Buyer shall prepare and submit to Seller Buyer’s
proposed allocation of the Consideration among individual pieces of Property,
which allocation shall be subject to Seller’s reasonable approval.

 

4.2          Prorations.

 

(a)General. For purposes of calculating prorations, Buyer shall be deemed to be
in title to the Property, and therefore entitled to the income therefrom and
responsible for the expenses thereof, for the entire day upon which the Closing
occurs. All prorations shall be made on the basis of the actual number of days
of the year and month that shall have elapsed prior to the Closing Date.

 

(b)Rent. The parties shall Prorate all Rent (including without limitation CAM
Payments) other than Delinquent Rent (which is defined and covered in Section
4.2(e) below). At Closing, to the extent actually received by Seller prior to
Closing, Seller shall pay to Buyer any and all prepaid Rent relating or
pertaining to the Property. If Seller receives payment for Rent (other than
Delinquent Rent) after Closing, Seller shall immediately pay to Buyer the
portion of such payment which relates to the period on and after the Closing
Date, and any portion of such payment which relates to the period prior to
Closing which was credited to Seller at Closing.

 

(c)Taxes. The parties shall Prorate all Taxes due and payable in the Closing
Year, on a calendar year basis, utilizing actual final tax bills if available
prior to Closing. If final tax bills are not available, the parties shall
Prorate Taxes on the basis of the projected Taxes if a projection is available
from the applicable taxing authority or, if a projection is not available, on
the basis of the most recent final tax bills. Seller shall pay all Taxes for
years prior to the Closing Year, and shall upon request furnish evidence of such
payment to Title Company. Regarding special assessments, it is the intent of the
parties to Prorate any installments of special assessments that are due and
payable in the Closing Year, and that Buyer shall be solely responsible for all
remaining future installments of any such special assessments. Real property tax
refunds and credits received after the Closing which are attributable to Taxes
due and payable in years prior to the Closing Year shall belong to Seller. Any
such refunds and credits attributable to Taxes due and payable in the Closing
Year shall be apportioned between Seller and Buyer as of Closing after deducting
the reasonable out-of-pocket expenses of collection thereof. If any tax appeal
or certiorari proceedings has not been finally resolved or settled prior to the
Closing, and relates to any Taxes due and payable in the years prior to the
Closing Year, then Seller shall be entitled to control the disposition of any
such tax appeal or certiorari proceeding; any resulting refunds for years prior
to the Closing Year shall belong to Seller, and any refund for the Closing Year
shall be apportioned in accordance with the preceding sentence. The
apportionment and adjustment obligations set forth in this subsection shall
survive the Closing. To the extent that local custom for prorating Taxes in the
state in which a Property is located varies from the proration method described
above, such local custom shall be applied as to the Property located in that
state. For purposes of this Section 4.2(c), all references herein to "due and
payable" shall be replaced with "payable" with respect to the Property located
in all jurisdictions other than Minnesota.

 

5

 

 

(d)Operating Expenses and Service Contracts. Except for Taxes, which are covered
by Section 4.2(c) above, the parties shall Prorate all Operating Expenses. To
the extent not already prorated as Operating Expenses, the parties shall also
Prorate amounts paid or payable under the Surviving Service Contracts as defined
in Section 6.7 below. The prorations under this subsection shall be based on
actual invoices if reasonably possible. If actual invoices are not available in
advance of Closing, then the prorations shall be calculated based on Seller's
good faith estimates thereof. At least ten (10) days prior to the Closing Date,
Seller shall provide to Buyer copies of all utility bills for utilities in
Seller's name for the period of January 1, 2015 through June 30, 2015, to the
extent that Seller has received utility bills from the utility providers. Buyer
shall order final meter readings to be made as of the Closing Date for all
utility services serving the Property. Buyer shall coordinate the transfer of
all utilities to Buyer effective on the Closing Date. Seller shall pay all
utility charges for the Property (excluding any utilities held in the name of
any Tenants) through the day preceding the Closing Date. Commencing on the
Closing Date, Buyer shall pay all utility charges for the Property (excluding
any utilities held in the name of any Tenants).

 

(e)Delinquent Rent. For purposes of this Section 4.2, “Delinquent Rent” shall
mean any Rent that, under the terms of the applicable Lease, was past due as of
the Closing Date and which has not been received in good funds by Seller on or
prior to the Closing Date. Delinquent Rent shall not be accrued or prorated at
Closing. Any Delinquent Rent that is received by Buyer after the Closing Date
shall be paid to Seller within ten (10) days of receipt by Buyer; provided,
however, that all Rent collected by Buyer after the Closing Date shall be
applied first to payment of all Rent due Buyer from the applicable Tenant with
respect to the period from and after the Closing Date, and then after any
deduction allowed by this subsection for collection costs, to all Delinquent
Rent due to Seller. Following Closing, Buyer shall use good faith commercially
reasonable efforts to collect any Delinquent Rent, provided that Buyer shall not
be required to commence any legal proceedings or to terminate any Lease. If
Buyer commences any action or proceeding against any Tenant and as a result
thereof collects any Delinquent Rent which Buyer is required to remit to Seller,
Buyer shall be entitled to deduct and retain a portion of the amount collected
which is equal to the prorata share of the reasonable third party expenses
incurred by Buyer in connection with the collection of any such Delinquent Rent.
Buyer shall not waive any Delinquent Rent or modify or amend any Lease so as to
reduce the Delinquent Rent owed by the Tenant for any period in which Seller is
entitled to receive such Delinquent Rent, without first obtaining Seller’s
written consent (which consent shall not be unreasonably withheld or
conditioned).

 

6

 

 

(f)Tenant Obligations. Notwithstanding anything in this Section 4.2 to the
contrary, if any Tenant is obligated under its Lease to directly pay any
Operating Expenses (including without limitation Taxes), then said items will
not be prorated between the parties.

 

(g)Proration Statement. As soon as reasonably possible prior to Closing (but no
later than three (3) business days prior to Closing), Seller and Buyer shall
work together in good faith to prepare a joint statement of the prorations
required by this Section (“Proration Statement”), and shall deliver the
Proration Statement to the Closing Agent for use in preparing the final
settlement statements.

 

(h)Post-Closing Reconciliation. As soon as reasonably possible after Closing,
but in no event more than 210 days after Closing, the parties shall work in good
faith to complete a reconciliation of all prorations and of Seller’s receipt of
CAM Payments (“Reconciliation”). If there is an error on the Proration Statement
used at Closing or, if after the actual figures are available as to any items
that were estimated on the Proration Statement, then the proration or
apportionment shall be adjusted based on the actual amounts. As soon as
reasonably possible, but in no event more than 60 days after Closing, Seller
shall provide to Buyer an accounting detailing both the CAM Payments actually
collected by Seller in the Closing Year, and all of the Operating Expenses
attributable to the Closing Year that were actually paid by Seller. As part of
the Reconciliation, Seller shall pay to Buyer, or Buyer shall pay to Seller, as
the case may be, the difference between the actual CAM Payments collected by
Seller from each Tenant and that Tenant’s proportionate share of the Operating
Expenses for the corresponding period. Either party owing the other party a sum
of money based on the Reconciliation shall pay said sum to the other party
within 5 business days of the completion of the Reconciliation. Seller and Buyer
shall each be responsible for the accounting and validity of billings to Tenants
for those Operating Expenses incurred during each of Seller’s and Buyer’s
respective periods of ownership of the Property. This subsection shall survive
Closing.

 

4.3          Security Deposits. The Security Deposits shall be assigned to Buyer
and shall be a credit to Buyer at Closing. Buyer shall assume responsibility for
such assigned Security Deposits and shall indemnify, defend and hold Seller
harmless from any loss or damage that Seller suffers due to a claim by Tenant
for any such Security Deposits, to the extent that the Security Deposits in
dispute were actually credited by Seller to Buyer. Seller shall assign to Buyer
at Closing any Security Deposit letters of credit, if any.

 

4.4          Tenant Estoppel. Upon Buyer’s written request after the Contract
Date, Seller shall submit an estoppel certificate (“Tenant Estoppel”), in form
reasonably requested and provided by Buyer, to each Tenant identified by Buyer
in writing that occupies more than 5,000 rentable square feet of space. Seller
shall complete all pertinent lease and tenant specific information in each
Tenant Estoppel. Seller shall have no responsibility for the contents of any
Tenant Estoppel. Seller shall not be required to incur any out-of-pocket costs
to satisfy its obligations under this Section 4.4. Except as set forth in
Section 9 below, execution and delivery of a Tenant Estoppel by any Tenant shall
not be a condition precedent to Buyer’s obligation to close this transaction.
The refusal or otherwise failure of any Tenant to execute and deliver a Tenant
Estoppel shall not be a default by Seller under this Agreement.

 

7

 

 

4.5          SNDA. Upon Buyer’s written request, Seller shall submit a
Subordination, Nondisturbance and Attornment Agreement (“SNDA”), in form
reasonably requested and provided by Buyer, to each Tenant identified by Buyer,
and shall request that each such Tenant execute and deliver the SNDA. Before
submission to each Tenant, Buyer shall complete all pertinent lease and tenant
specific information in each SNDA, provided Seller cooperates with respect
thereto. Seller shall have no responsibility for the contents of any SNDA.
Seller agrees to cooperate in connection therewith. Seller shall not be required
to incur any out-of-pocket costs to satisfy its obligations under this Section
4.5. Execution and delivery of a SNDA by any Tenant leasing more than
5,000 rentable square feet shall be a condition precedent to Buyer’s obligation
to close this transaction. The refusal or otherwise failure of any Tenant to
execute and deliver a SNDA shall not be a default by Seller under this
Agreement.

 

Section 5.

 

5.1          Title Commitments. As soon as reasonably possible after the
Contract Date, Seller shall coordinate the Title Company’s delivery to Buyer of
the Title Commitments, in the amount of the Consideration. The Title Commitments
shall show the condition of title to the Land and Improvements, shall name Buyer
or Buyer's designee as the proposed insured, and shall include legible copies of
all recorded exceptions and covenants, conditions, easements, and restrictions
affecting the Property. The Title Commitments shall also contain the conditions
upon which the Title Company will issue the owners title insurance policies at
Closing pursuant to the Title Commitment (the “Title Policy”). However, this
condition shall be deemed satisfied if the Title Policies (or any such
endorsements or reinsurance and/or coinsurance) is not issued by reason of
Buyer’s failing to satisfy (a) the Title Company’s routine underwriting
requirements (including the “written or pre-printed requirements” set forth in
the applicable commitment) for issuance thereof, or (b) any other commercially
reasonable requirements specified by the Title Company in writing prior to the
Inspection Date for issuance thereof.

 

5.2          New Survey. Seller shall deliver to Buyer, as part of the Due
Diligence Documents, a copy of the most recent surveys of the Property in
Seller’s possession (the “Existing Survey”). In the event Buyer commissions new
surveys of the Property (the “New Survey”), then Seller shall provide all
cooperation reasonably requested by Buyer regarding the preparation of the New
Surveys. Buyer shall be responsible for all costs associated with the New
Surveys. The New Surveys shall be certified to Seller, Buyer, and the Title
Company. Seller shall receive a signed original of the final New Surveys as soon
as it is available and in any event, at or prior to Closing.

 

5.3          Title Notice. If the Title Commitments or Existing Surveys disclose
matters that are not acceptable to Buyer (“Unpermitted Exceptions”), then Buyer
shall notify Seller in writing (the “Title Notice”) of Buyer’s objections within
10 days after Buyer has received both the Title Commitments and the Existing
Surveys. In the event that Buyer notifies Seller of any objections within such
10-day period, then Seller shall notify Buyer in writing, within 10 days
following the date of receipt of Buyer’s notice of such objections, that either:
(a) the Unpermitted Exceptions will be, prior to Closing, removed from the
Commitments, insured over by the Title Company pursuant to an endorsement to the
Title Policies, or otherwise cured to Buyer’s reasonable satisfaction; or
(b) Seller declines to arrange to have the Unpermitted Exceptions removed,
insured over, or otherwise cured. If Seller fails to deliver such written notice
to Buyer within such 10-day period, then Seller shall be deemed to have declined
to arrange to have the Unpermitted Exceptions removed, insured over, or
otherwise cured. If Seller declines to arrange to remove, insure over, or
otherwise cure any of the Unpermitted Exceptions, then Buyer shall elect,
through written notice to Seller within 10 days after Buyer’s receipt of
Seller’s written declination, to: (a) terminate this Agreement and receive
refund of the Earnest Money; or (b) waive such objections and take title subject
to the Unpermitted Exceptions that Seller has declined to remove, insure over,
or otherwise cure. The Closing Date shall be adjusted, if necessary, to allow
for any elections allowed or required by this Section. Notwithstanding anything
to the contrary contained herein, Seller agrees to cause all monetary
encumbrances (other than non-delinquent property taxes and assessments) to be
removed from the Title Commitments at or before Closing.

 

8

 

 

5.4          Pre-Closing “Gap” Title Obligations. Buyer may, at or prior to
Closing, notify Seller in writing (the “Gap Notice”) of any objections to title
raised by the Title Company after Buyer’s receipt of the initial Title
Commitments, or of any material defect shown on the New Surveys that was not
disclosed on the Existing Surveys; provided that Buyer must notify the Seller of
such objection to title within 10 days of being made aware of the existence of
any such new objection. If Buyer sends a Gap Notice to the Seller, Buyer and the
Seller shall have the same rights and obligations with respect to such notice as
apply to a Title Notice under Section 5.3 hereof.

 

Section 6.          Buyer’s Inspection.

 

6.1          Document Inspection. Buyer and Seller acknowledge that Buyer (by
itself or through such agents, consultants and others as Buyer shall designate)
may inspect, test and analyze the Property (provided that any inspections or
testing of the Land or Improvements shall be conducted in accordance with
Section 6.2 below). Seller will, within 30 days after the Contract Date, deliver
to Buyer complete copies of the Due Diligence Documents. Notwithstanding
anything in this Agreement to the contrary, Buyer acknowledges and understands
that some of the materials delivered by Seller have been prepared by parties
other than Seller or Seller's current property manager. Except as otherwise
provided in this Agreement, Seller makes no representation or warranty
whatsoever, express or implied, as to the completeness, content, or accuracy of
any delivered materials.

 

6.2          Physical Inspection. Buyer and its consultants and agents shall
have the right, from time to time prior to the earlier of the Closing or
termination of this Agreement, to enter upon the Property to examine the same
and the condition thereof, and to conduct such investigations, inspections,
tests and studies as Buyer shall determine to be reasonably necessary. Buyer
shall not enter the Property without the prior consent of Seller (not to be
unreasonably withheld or delayed), and shall not enter any leased premises
without the prior consent of both Seller (not to be unreasonably withheld or
delayed) and the Tenant. Buyer agrees to conduct such activities during normal
business hours to the extent practicable. Seller agrees to make its property
manager(s) available to be interviewed by Buyer. Buyer agrees to pay all costs
of such investigations, inspections, tests and studies and to indemnify and hold
Seller harmless from and against any claims for injury or death to persons or
damage to property arising out of any action of any person or firm entering the
Property on Buyer’s behalf as aforesaid, which indemnity shall survive the
Closing or any termination of this Agreement without the Closing having
occurred. Prior to performing any environmental investigation of the Property,
Buyer shall notify Seller of the name of the environmental consultant that will
conduct the investigation. Buyer shall not have the right to disturb the soil at
the Property, or to perform any destructive or invasive testing, without
Seller’s prior written consent. In requesting any such consent, Buyer shall
provide Seller with a proposed written work plan describing the investigation,
the name of the contractor that will perform the investigation, evidence of
insurance coverage for the contractor, and in the case of soil testing a site
plan showing where the soil will be disturbed. Buyer shall provide Seller, at no
cost to Seller, within 10 days following Buyer’s receipt of same, with a
complete copy of any reports related to any such environmental, soil, or
destructive/invasive testing. Neither Buyer nor any of Buyer’s consultants shall
release or report the findings of any tests to any state or federal agency or
other party without Seller’s prior written consent, unless Buyer's failure to so
release a report or findings shall be a breach of applicable law which will
expose Buyer to criminal or material civil sanctions.

 

9

 

 

6.3          Inspection Period. Buyer shall have until that date which is 45
days after the date on which Buyer receives the Due Diligence Certification from
Seller (the 45th day being the “Inspection Date”) in which to make such
investigations, inspections, tests and studies permitted herein with respect to
the Property, the Due Diligence Documents, and any other thing or matter
relating to the Property as Buyer reasonably deems appropriate, and, at the sole
discretion of Buyer, to terminate this Agreement on or before such Inspection
Date if Buyer is not, for any reason or for no reason, satisfied with the
Property. The 45-day inspection period shall not commence until Buyer receives
Seller’s written certification that Seller has provided Buyer with all of the
Due Diligence Documents and in fact Seller has so provided the same to Buyer
(the “Due Diligence Certification”). If Buyer terminates this Agreement on or
before the Inspection Date, then the Earnest Money shall be returned to Buyer
and neither party shall have any further obligation to the other except as to
provisions herein which are to survive termination.

 

6.4          Liability Insurance. Buyer agrees that it will cause it and any
person accessing the Property for purposes of this inspection to be covered by
not less than $2,000,000 commercial general liability insurance (with, in the
case of Buyer’s coverage, a contractual liability endorsement, insuring its
indemnity obligation under this Agreement), insuring all activity and conduct of
such person while exercising such right of access, and providing that Seller and
its affiliates are additional insureds, issued by a licensed insurance company
authorized to do business in each state in which a Property is located and
otherwise reasonably acceptable to Seller.

 

6.5          Indemnity. Buyer agrees to indemnify, defend and hold harmless
Seller and its affiliates, members, partners, subsidiaries, shareholders,
officers, directors and agents from any actually incurred loss, injury, damage,
cause of action, liability, claim, lien, cost or expense, including reasonable
attorneys’ fees and costs (collectively, “Damages”), to the extent resulting
from the exercise by Buyer or its employees, consultants, agents or
representatives of the right of access under this Agreement (provided that for
the avoidance of doubt, Damages shall not be deemed to have arisen from or in
connection with any such access or inspection to the extent resulting from a
pre-existing condition, unless exacerbated or adversely affected by Buyer or any
of its employees, consultants, agents, prospective lenders (and their
consultants) or representatives, and, in such case, only to the extent so
exacerbated). The indemnity in this subsection shall survive the Closing or any
termination of this Agreement.

 

6.6          Restoration. Buyer agrees at its own expense to promptly repair or
restore the Property, or, at Seller’s option, to reimburse Seller for any repair
or restoration costs, if any inspection or test requires or results in any
damage to or alteration of the condition of the Property. The obligations set
forth in this subsection shall survive the Closing or any termination of this
Agreement.

 

10

 

 

6.7          Surviving Service Contracts. On or before the Inspection Date,
Buyer shall provide written notice to Seller identifying the Service Contracts
that Buyer wishes to have terminated at or before Closing. If Seller declines to
terminate any of the Service Contracts designated by Buyer for termination, then
Seller shall provide Buyer, within 5 business days of receiving Buyer’s notice,
with written notice of the Service Contracts that Seller declines to have
terminated. If Seller declines to terminate any of the Service Contracts, then
Buyer may elect, through written notice to Seller within 5 business days after
Buyer’s receipt of Seller’s notice, to terminate this Agreement and receive
refund of the Earnest Money. If Buyer does not elect to terminate this
Agreement, then Buyer shall be deemed to have accepted the Service Contracts
that Seller declined to terminate. If this Agreement is not terminated, Seller
shall terminate any Service Contract not accepted or deemed accepted by Buyer,
at Seller’s sole cost and expense, effective on or before the Closing Date. The
Service Contracts that are not to be terminated pursuant to this Section shall
be herein referred to as the “Surviving Service Contracts.” Without limiting the
foregoing, Seller agrees to terminate (effective on or before the Closing),
(i) any Service Contracts that Buyer requests Seller to terminate so long as
they are terminable on 30 days notice, without penalty, and (ii) any property
management and/or listing agreements that Buyer requests be terminated.

 

6.8          Confidentiality. Buyer agrees to maintain in confidence the
information contained in the Due Diligence Documents (the “Transaction
Information”). Buyer shall not disclose any portion of the Transaction
Information to any person or entity and shall maintain the Transaction
Information in the strictest confidence; provided, however, that Buyer may
disclose the Transaction Information: (a) to Buyer’s agents, employees,
attorneys, accountants, investors and lenders to the extent that such agents
reasonably need to know such Transaction Information in order to assist, and
perform services on behalf of, Buyer; (b) to the extent required by any
governmental authority; (c) to the extent required by any applicable statute,
law, or regulation; and (d) in connection with any litigation that may arise
between the parties in connection with the transactions contemplated by this
Agreement. Buyer agrees that the Transaction Information shall be used solely
for purposes of evaluating the acquisition and potential ownership and operation
of the Property. In the event this Agreement is terminated for any reason
whatsoever, Buyer shall promptly return to Seller the Due Diligence Documents.
The undertakings of Buyer pursuant to this Section shall survive the termination
of this Agreement, but shall terminate upon Closing if this transaction closes.

 

Section 7.          Seller’s Representations, Warranties and Covenants.

 

7.1.        Seller’s Representations, Warranties and Covenants. In addition to
any other express representations, warranties and covenants provided by Seller
to Buyer elsewhere in this Agreement, Seller represents, warrants and covenants
to Buyer as of the Contract Date:

 

7.1.1. Leases. The Leases made available to Buyer as part of the Due Diligence
Documents pursuant to Section 6.1 hereof are complete and accurate copies of all
of the Leases currently in effect with respect to the Property, and there are no
written or oral promises, understandings or commitments with Tenants other than
as set forth in such Leases as delivered to Buyer. The Rent Roll(s) delivered to
Buyer as part of the Due Diligence Documents is complete and accurate. Except as
disclosed to Buyer as part of the Due Diligence Documents, (i) there are no
outstanding leasing commissions, free rent or tenant improvements costs that
shall be owing by Seller as of Closing, and (ii) there are no defaults under any
of the Leases. Not later than ten (10) days prior to Closing, Seller shall
provide Buyer with Exhibit 7.1.1 showing leasing commissions, tenant improvement
allowances or other leasing costs outstanding with respect to any tenants under
the Existing Leases or which may become due or payable after the Closing Date.

 

7.1.2. Service Contracts. The Service Contracts made available to Buyer as part
of the Due Diligence Documents pursuant to Section 6.1 hereof are complete and
accurate copies of all of the Service Contracts currently in effect with respect
to the Property. There are no maintenance or other service contracts with third
parties other than the Service Contracts. Except as disclosed to Buyer as part
of the Due Diligence Documents, to the best of Seller’s knowledge, there are no
defaults under any of the Service Contracts.

 

11

 

 

7.1.3. Authority. Seller is formed pursuant to, and in good standing under, the
laws of the State of North Dakota. Seller is authorized to own and operate real
estate in the State in which the Land is located. Seller is not subject to any
proceeding in bankruptcy or any proceeding for dissolution or liquidation. This
Agreement and all exhibits and documents to be delivered by Seller pursuant to
this Agreement have been duly executed and delivered by Seller and constitute
the valid and binding obligations of Seller, enforceable in accordance with
their terms. Seller has all necessary authority, has taken all action necessary
to enter into this Agreement and to consummate the transactions contemplated
hereby, and to perform its obligations hereunder. The execution, delivery, and
performance of this Agreement will not conflict with or constitute a breach or
default under (i) the organizational documents of the Seller; (ii) any material
instrument, contract, or other agreement to which Seller is a party which
affects any of the Property; or (iii) any statute or any regulation, order,
judgment, or decree of any court or governmental or regulatory body.

 

7.1.4. Environmental Matters. To the best of Seller’s knowledge, without
investigation, except as disclosed in any of the Due Diligence Documents: (i)
Hazardous Substances have not been used, generated, transported, treated,
stored, released, discharged or disposed of in, onto, under or from the Property
in violation of any Environmental Laws by Seller or by any Tenants; (ii) there
are no underground tanks or any other underground storage facilities located on
the Property; and (iii) there are no wells or private sewage disposal or
treatment facilities located on the Property. Seller has not received written
notice of any violation of any Environmental Laws with respect to the Property.

 

7.1.5. Non-Foreign Status. Seller is not a “foreign person” as that term is
defined in the Code and the regulations promulgated pursuant thereto.

 

7.1.6. Anti-Terrorism Laws. Neither Seller, nor any of its affiliated entities,
is in violation of any laws relating to terrorism or money laundering
(“Anti-Terrorism Laws”), including Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001 (the “Executive Order”), and the United
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism Act of 2001, Public Law No. 107-56. Neither Seller nor,
to the knowledge of Seller, any of its affiliated entities, or their respective
brokers or agents acting or benefiting in any capacity in connection with the
purchase of the Property, is any of the following: (i) a Person or entity that
is listed in the annex to, or is otherwise subject to the provisions of, the
Executive Order; (ii) a Person or entity owned or controlled by, or acting for
or on behalf of, any Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (iii) a Person or
entity with which Seller is prohibited from dealing or otherwise engaging in any
transaction by any Anti-Terrorism Laws; (iv) a Person or entity that commits,
threatens, or conspires to commit or supports “terrorism” as defined in the
Executive Order; or (v) a Person or entity that is named as a “specially
designated national and blocked person” on the most current list published by
the U.S. Treasury Department Office of Foreign Asset Control at its official
website or any replacement website or other replacement official publication of
such list. Neither Seller nor, to the knowledge of Seller, any of its brokers or
other agents acting in any capacity in connection with the purchase of the
Property: (x) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Person as
described above; (y) deals in, or otherwise engages in any transaction relating
to, any property or interests in property blocked pursuant to the Executive
Order; or (z) engages in or conspires to engage in any transaction that evades
or avoids, or has the purpose of evading or avoiding, or attempts to violate,
any of the prohibitions set forth in any of the Anti-Terrorism Laws.

 

12

 

 

7.1.7. Governmental Matters. Seller has not received written notice from any
governmental body having jurisdiction over the Property of: (a) any pending or
contemplated annexation or condemnation proceedings, or purchase in lieu of the
same, affecting or which may affect all or any part of the Property; (b) any
proposed or pending proceeding to change or redefine the zoning classification
of all or any part of the Property; (c) any uncured violation of any legal
requirement, restriction, condition, covenant or agreement affecting the
Property or the use, operation, maintenance or management of the Property; (d)
any uncured violations of laws, codes or ordinances affecting the Property; or
(e) any violation of the terms of any permit required for the operation of the
Property as presently operated.

 

7.1.8. Litigation. To Seller’s knowledge, except as disclosed in any of the Due
Diligence Documents, there is no existing or threatened controversy,
investigation, complaint, protest, proceeding, suit, litigation or claim
relating to the Property or any part thereof, or relating to Seller, which might
adversely affect the Property.

 

7.1.9. No Bankruptcy. Seller: (a) is not in receivership or dissolution; (b) has
not made any assignment for the benefit of creditors or admitted in writing its
inability to pay its debts as they mature; (c) has not been adjudicated a
bankrupt or filed a petition in voluntary bankruptcy or a petition or answer
seeking reorganization or an arrangement with creditors under the federal
bankruptcy law or any other similar law or statute of the United States or any
jurisdiction and no such petition has been filed against Seller or any of its
property or affiliates, if any; and (d) none of the foregoing are pending or
threatened.

 

7.1.10. Other Rights. Other than Buyer and other than as set forth in the
Leases, to Seller's knowledge, no person or entity has been granted by Seller an
option to purchase, right of first refusal or first offer to purchase, or
similar rights with respect to the Property that is now outstanding or which
would survive the Closing and to Seller’s actual knowledge, no such rights to
purchase the Property exist in favor of any third party.

 

7.1.11. Due Diligence Materials. Seller has delivered to (or made available for
review by) Buyer true, correct and complete copies of all Due Diligence
Documents in Seller’s actual possession relating to the Property.

 

7.2.         All references in this Section 7 or elsewhere in this Agreement
and/or in any other document or instrument executed by Seller in connection with
or pursuant to this Agreement, to "Seller's knowledge" or "to the best of
Seller’s knowledge" and words of similar import shall refer solely to facts
within the current, actual knowledge of Richard Kvanbeck or Charles Greenberg
(each a “Designated Employee” and collectively, the "Designated Employees"),
without independent inquiry or investigation, and without any actual or implied
duty to inquire or investigate, and shall not be construed, by imputation or
otherwise, to refer to the knowledge of Seller, or of any affiliate of Seller,
or of any other employee, officer, director, shareholder, manager, agent, or
representative of Seller, or any affiliate thereof, or to impose upon said
Designated Employees any duty to investigate the matter to which such actual
knowledge, or the absence thereof, pertains. Seller represents that the
Designated Employees are the individuals on behalf of Seller that are most
knowledgeable regarding the matters which are the subject of the foregoing
representations. Notwithstanding anything expressed or implied herein, the
Designated Employees are acting for and on behalf of Seller, and are in no
manner expressly or impliedly making any representations or warranties in an
individual capacity. Nothing expressed or implied herein shall be deemed to
create any personal liability on the Designated Employees for any obligations,
liabilities or other agreements of Seller contained herein.

 

13

 

 

7.3.         If Seller learns that any of said representations or warranties has
become inaccurate between the Contract Date and the Closing Date, then Seller
shall promptly notify Buyer in writing of such change. The Closing Date shall be
automatically extended for 10 days in order to allow Seller to cure such change.
If Seller cures such change, then this Agreement shall proceed to Closing. If
Seller does not cure such change, then Buyer may either (a) terminate this
Agreement by written notice to Seller, in which case the Earnest Money shall be
returned to Buyer and the parties shall have no further rights or obligations
hereunder, except for those which expressly survive such termination, or
(b) waive such right to terminate and proceed with the transaction pursuant to
the remaining terms and conditions of this Agreement. If Buyer elects option (b)
in the preceding sentence, then the representations and warranties shall be
deemed to be automatically amended to reflect said change. The representations,
warranties and covenants contained in this Section shall survive Closing for a
period of 12 months.

 

7.4.         Seller shall have no liability to Buyer by reason of a breach or
default of any of Seller's representations, unless Buyer shall have given to
Seller written notice ("Warranty Notice") of such breach or default within 12
months of the Closing Date, and shall have given to Seller an opportunity to
cure any such breach or default within a reasonable period of time after Buyer's
Warranty Notice (not to exceed 60 days). No claim for breach of any
representation or warranty of Seller shall be actionable or payable unless the
valid claims for all such breaches collectively aggregate more than $75,000.00,
in which event the full amount of such claims shall be actionable. In no event
shall the aggregate liability of Seller to Buyer by reason of a breach or
default of one or more of Seller's representations exceed two and one half
percent (2.5%) of the Consideration for the entire portfolio; provided, however,
if such claim relates to a breach relating to an individual Property, Seller’s
liability shall not exceed the amount that is the allocated purchase price of
such Property as set forth on the allocation described in Section 4.1. Seller's
liability shall be limited to actual damages and shall not include
consequential, special or punitive damages. Any litigation with respect to any
representation must be commenced within 60 days from the date of the Warranty
Notice, and if not commenced within such time period, Buyer shall be deemed to
have waived its claims for such breach or default. Any proceeding or litigation
based upon a claim of fraud, misrepresentation or similar theory shall be
commenced by Buyer within 12 months of the Closing Date (plus the period of time
provided to Seller to cure the same, if curable) and, if appropriate proceedings
are not commenced within such time period, Buyer shall be deemed to have waived
any such claim.

 

7.5.         No shareholder, officer, employee or agent of or consultant to, or
of, Seller shall be held to any personal liability hereunder, and no resort
shall be had to their property or assets, or the property or assets of Seller
for the satisfaction of any claims hereunder or in connection with the affairs
of Seller. Furthermore, Seller’s liability under this Agreement is explicitly
limited to Seller’s interest in the Property, including any proceeds or awards
thereof. Buyer shall have no recourse against any other property or assets of
Seller, the general account of Seller, any separate account of Seller, or to any
of the past, present or future, direct or indirect, shareholders, partners,
members, managers, principals, directors, officers, agents, incorporators,
affiliates or representatives of Seller (collectively, “Seller Parties”) or of
any of the assets or property of any of the foregoing for the payment or
collection of any amount, judgment, judicial process, arbitration award, fee or
cost or for any other obligation or claim arising out of or based upon this
Agreement and requiring the payment of money by Seller. Except as otherwise
expressly set forth in this subsection, neither Seller nor any Seller Party
shall be subject to levy, lien, execution, attachment or other enforcement
procedure for the satisfaction of any of Buyer’s rights or remedies under or
with respect to this Agreement, at law, in equity or otherwise. Buyer shall not
seek enforcement of any judgment, award, right or remedy against any property or
asset of Seller or any Seller Parties other than Seller’s interest in the
Property or any proceeds thereof. The provisions of this Section shall survive
the termination of this Agreement.

 

14

 

 

Section 8.          Buyer’s Representations, Warranties and Covenants. Buyer
represents and warrants that, as of the Contract Date:

 

8.1.         Buyer is a validly formed entity under the laws of the state in
which it was formed, is in good standing in said state, and is duly authorized
to do all things required of it under or in connection with this Agreement. At
Closing, Buyer will be qualified to do business in all states in which the Land
is located, and to own and operate real estate in all such states.

 

8.2.         Buyer is not subject to any proceeding in bankruptcy or any
proceeding for dissolution or liquidation.

 

8.3.         This Agreement and all exhibits and documents to be delivered by
Buyer pursuant to this Agreement have been duly executed and delivered by Buyer
and constitute the valid and binding obligations of Buyer, enforceable in
accordance with their terms. Buyer has all necessary authority, has taken all
action necessary to enter into this Agreement and to consummate the transactions
contemplated hereby, and to perform its obligations hereunder. The execution,
delivery, and performance of this Agreement will not conflict with or constitute
a breach or default under (i) the organizational documents of the Buyer;
(ii) any material instrument, contract, or other agreement to which Buyer is a
party which affects any of the Property; or (iii) any statute or any regulation,
order, judgment, or decree of any court or governmental or regulatory body.

 

8.4.         Buyer is not acquiring the Property with the assets of an employee
benefit plan as defined in Section 3 (3) of the Employee Retirement Income
Security Act of 1974.

 

8.5.         Anti-Terrorism Laws. Neither Buyer, nor any of its affiliated
entities, is in violation of any of the Anti-Terrorism Laws, including the
Executive Order and the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law No. 107-56. Neither Buyer nor, to the knowledge of Buyer, any of its
affiliated entities, or their respective brokers or agents acting or benefiting
in any capacity in connection with the purchase of the Property, is any of the
following: (i) a Person or entity that is listed in the annex to, or is
otherwise subject to the provisions of, the Executive Order; (ii) a Person or
entity owned or controlled by, or acting for or on behalf of, any Person or
entity that is listed in the annex to, or is otherwise subject to the provisions
of, the Executive Order; (iii) a Person or entity with which Buyer is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism
Laws; (iv) a Person or entity that commits, threatens, or conspires to commit or
supports “terrorism” as defined in the Executive Order; or (v) a Person or
entity that is named as a “specially designated national and blocked person” on
the most current list published by the U.S. Treasury Department Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list. Neither Buyer nor, to the
knowledge of Buyer, any of its brokers or other agents acting in any capacity in
connection with the purchase of the Property: (x) conducts any business or
engages in making or receiving any contribution of funds, goods or services to
or for the benefit of any Person as described above; (y) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to the Executive Order; or (z) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any of
the Anti-Terrorism Laws.

 

15

 

 

Section 9.          Conditions to Closing. Buyer’s obligation to proceed to
Closing under this Agreement is subject to: (a) Seller having made all
deliveries as required by Section 10.4 below and having performed in all
material respects all of its other obligations under this Agreement; (b) all
representations and warranties made by Seller under this Agreement being true
and correct in all material respects as of the Closing; (c) the Title Company
being committed to issue the Title Policy at the Closing; and (d) Buyer having
received a fully completed and properly signed Tenant Estoppel Certificate, in
the general form attached hereto as Exhibit 9, from each Tenant identified by
Buyer in writing that occupies or leases more than 5,000 rentable square feet of
space provided that Seller shall have the right, in lieu of delivering an
executed Tenant Estoppel Certificate from any Tenant leasing more than 5,000
rentable square feet, to provide a seller estoppel certificate, in the same form
as the form of Tenant Estoppel Certificate, from such Tenant(s) (so long as the
total of said seller estoppel certificates does not represent Tenants leasing
collectively more than 15% of the total rentable square footage leased by all of
the Tenants that lease more than 5,000 rentable square feet; and further
provided that the limitations set forth in Section 7.4 above shall not apply
with respect to such seller estoppels). Seller’s obligation to proceed to
Closing under this Agreement is subject to (i) Buyer having made all deliveries
as required by Section 10.5 below and having performed in all material respects
all of its obligations under this Agreement; and (ii) all representations and
warranties made by Buyer under this Agreement being true and correct in all
material respects as of the Closing.

 

Section 10.         Closing.

 

10.1         Time and Place. Provided that all of the conditions set forth in
this Agreement are theretofore fully satisfied or performed, the Closing shall
be held on a mutually agreeable business day (the “Closing” or “Closing Date”)
that is within 15 business days after the Inspection Date. If Closing has not
occurred within 90 days after the Inspection Date, for any reason other than
Seller’s material default under this Agreement, then Seller in its sole
discretion may at any time thereafter terminate this Agreement in accordance
with all applicable laws. Closing shall occur through a mail escrow style
closing with the Closing Agent.

 

10.2Buyer’s Costs. Buyer shall pay:

 

(a)One-half of all escrow and closing agent charges.

 

(b)The cost of preparation of the Title Commitments.

 

(c)The premiums and other costs of the Title Policies (including any coverages
or endorsements required by Buyer or Buyer’s lender).

 

(d)All recording and filing charges in connection with the Deeds.

 

(e)The cost of preparation of the New Surveys.

 

(f)All costs and expenses associated with Buyer’s due diligence.

 

16

 

 

(g)Its own attorneys.

 

10.3Seller’s Costs. Seller shall pay:

 

(a)One-half of all escrow and closing agent charges.

 

(b)The cost of preparation and recording of all documents (other than the Deeds)
reasonably necessary to place record title in the condition warranted by Seller
in this Agreement (including the cost of any curative endorsements).

 

(c)Any form of deed tax or transfer tax and/or excise tax imposed by any state
or federal entity by virtue of the sale of the Property, or recording of the
Deeds, to Buyer.

 

(d)Its own attorneys.

 

10.4         Seller’s Closing Deliveries. Seller shall obtain and deliver to
Buyer at the Closing the following documents (all of which shall be duly
executed and, if required for recording, acknowledged, which documents Buyer
agrees to execute and acknowledge where required):

 

(a)The Deeds, conveying to Buyer all of Seller’s right, title and interest in
and to the Property, subject only to: (i) non-delinquent real property taxes and
all assessments and unpaid installments thereof, in each case, which are not
delinquent; (ii) the Leases and other agreements entered into pursuant to the
terms of this Agreement; (iii) any other lien, encumbrance, easement or other
exception or matter voluntarily imposed or consented to by Buyer prior to or as
of the Closing; (iv) all exceptions (including printed exceptions, other than
printed exceptions to the extent such matters are removed by delivery of
Seller’s Title Affidavits) to title contained or disclosed in the Title
Commitments other than the Unpermitted Exceptions identified within time periods
allowed under this Agreement and not thereafter waived or deemed waived by
Buyer; and (v) all matters, rights and interests that would be discovered by a
thorough inspection or professional survey of the Property.

 

(b)A General Assignment and Assumption Agreement in the form attached as
Exhibit 10.4(b) hereto for each Property.

 

(c)A Non-Foreign Certificate in the form attached as Exhibit 10.4(c) hereto.

 

(d)If there is any Personal Property being conveyed to Buyer, a Bill of Sale in
the form attached as Exhibit 10.4(d) hereto for each Property.

 

(e)Written notices to Tenants and vendors under Service Contracts as to change
of ownership of the Property, provided that such written notices are prepared by
Buyer and are reasonably approved by Seller in advance.

 

(f)Such further documents as Buyer or the Title Company may reasonably request
to carry out the provisions of this Agreement.

 

17

 

 

(g)An executed settlement statement reflecting the prorations and adjustments
required under this Agreement.

 

(h)All of the keys to any door or lock on the Property and any security codes;

 

10.5Buyer’s Closing Deliveries. Buyer shall deliver to Seller at Closing:

 

(a)The Consideration, as prorated and allocated pursuant to this Agreement.

 

(b)An executed settlement statement reflecting the prorations and adjustments
required under this Agreement.

 

(c)Any additional tax forms, recordation forms, 1099s or other documents as may
be reasonably required by the Seller or the Title Company to consummate the
transaction contemplated by this Agreement.

 

(d)Such further documents as Seller or the Title Company may reasonably request
to carry out the provisions of this Agreement.

 

Section 11.         General Indemnification. Subject to the express provisions
of this Agreement, Buyer agrees to indemnify, to defend, and to hold Seller
harmless from all claims, demands, causes of action, and suit or suits of any
nature whatsoever arising out of or relating to its ownership and/or operation
of the Property after the Closing and any and all activities relating thereto.

 

Subject to Section 17 and subject to the other limitations on Seller’s
post-closing liability under this Agreement, Seller (i) assumes the obligation
for the performance of all of the obligations of Seller under the Leases and
Service Agreements in respect of the period prior to the Closing Date, and
responsibility for third party claims arising against Seller prior to the
Closing Date (the "Seller’s Obligations"), and (ii) indemnifies, defends and
holds harmless Buyer from and against any and all claims, actions, demands,
liabilities, suits, causes of action, damages, costs or expenses (including,
without limitation, attorneys' fees and disbursements) relating to the Seller’s
Obligations. As used in the preceding sentence, “third party claims” excludes
claims raised by Buyer, any entity or person affiliated with or related to Buyer
in any way, and claims raised by any governmental or quasi-governmental entity
related to the Property.

 

18

 

 

Section 12.         Operations Pending Closing. Seller, at its expense, shall
use reasonable efforts to operate the Property until the Closing Date or until
the termination of this Agreement, whichever is earlier, in accordance with
Seller’s past practices. For purposes of this Agreement: (i) the term “Existing
Leases” shall mean each of the leases of space then in effect or affecting the
Property as of the Contract Date; (ii) the term “New Leases” shall mean any
lease of space affecting the Property entered into after the Contract Date in
accordance with the terms of this Agreement; and (iii) the term “Lease” or
“Leases” shall mean Existing Leases and New Leases collectively. Except as
specifically set forth below in this paragraph, Seller may enter into New Leases
and renewals, extensions, cancellations or other modifications to Leases
(collectively, “Modifications”), subject to Buyer's right to review and approve
each New Lease or Modification in advance (excepting modifications embodying
solely a tenant's exercise of an existing right to renew, extend or cancel;
provided, however, Seller shall remain responsible to provide Buyer with written
notice of the timing and terms of any such exercise), and, in addition, Seller
may enforce its remedies under any Lease in which the tenant is in default,
subject to Buyer's right to review in advance Seller's proposed termination of
any Lease to remedy a default thereunder. Buyer's approval of each New Lease or
Modification shall also constitute Buyer's agreement to pay its prorata share of
all reasonable leasing commissions and charges, if any, related to the New Lease
or Modification, and the cost of any reasonable tenant improvements and capital
improvements to be constructed or installed for the tenant under the New Lease
or Modification, and the value of any reasonable “free rent” periods under the
New Lease or Modification. Such prorata share shall be based on a fraction, the
denominator of which shall be the number of days in the lease term of such Lease
and the numerator of which shall be the number of days in such lease term
excluding any days during the lease term that elapse before the Closing Date. To
the extent any such commissions, tenant improvement costs, capital improvement
costs or provisions of free rent are paid by Seller prior to Closing, Buyer will
reimburse Seller at Closing, but only up to the Buyer's prorata share of such
costs and amounts in connection with the New Lease or Modification approved by
Buyer and, to the extent such are payable after the Closing, Seller shall credit
Buyer at the Closing but only up to the Seller’s prorata share of such costs and
amounts in connection with the New Lease or Modification. Any New Lease or
Modification provided to Buyer for review, and any proposed termination by
Seller of any of the Leases by reason of a tenant default thereunder, not
approved by Buyer in writing within 5 business days after Buyer's receipt of the
New Lease or Modification or notice of the proposed termination shall be
conclusively considered to have been approved by Buyer. If prior to the
expiration of the Inspection Period, Buyer, for any reason, timely rejects or
disapproves of any proposed New Lease or Modification, or any proposed
termination by Seller of any of the Leases by reason of a tenant default
thereunder, and if Seller nevertheless enters into such New Lease or
Modification or terminates such Lease by reason of a tenant default (as Seller
shall be free to do in its sole and absolute discretion prior to the expiration
of the Inspection Period), Buyer shall have the right, on or prior to the later
to occur of (i) the date 3 business days after its receipt of written notice
that Seller has entered into such transaction, or (ii) the expiration of the
Inspection Period, to elect in writing to terminate this transaction and receive
a refund of the Earnest Money. If Buyer does not elect to terminate the
transaction in accordance with the preceding sentence, then Buyer is deemed to
have approved the New Lease or Modification, or lease termination. If, after the
expiration of the Inspection Period, Buyer, in its reasonable discretion, timely
rejects or disapproves any proposed New Lease or Modification or any proposed
termination by Seller of any of the Leases by reason of a tenant default
thereunder, Seller shall not enter into such New Lease or Modification or carry
out such termination except in the event of a default by Buyer hereunder. Seller
shall have the right to enter into new Service Contracts or modify existing
Service Contracts without Buyer’s consent, provided such new or modified Service
Contracts can be (and are) terminated on or before the Closing Date. Without
limiting the foregoing, Seller shall be solely responsible for all outstanding
leasing commissions, tenant improvement/capital improvement costs, as well as
any "free rent" under any of the Existing Leases which is applicable to the
period following the Closing Date (collectively, the "Existing Tenant Inducement
Costs") (and Buyer shall be provided a credit at Closing on account thereof),
unless such Existing Tenant Inducement Costs were specifically disclosed to
Buyer in writing as part of the 180-page offering memorandum prepared by CBRE.

 

Section 13.         Default and Remedies.

 

13.1         Seller’s Default. Should Seller breach any of Seller’s covenants,
representations, or warranties contained in this Agreement, Buyer may, upon
30 days written notice to Seller, and provided such breach or failure is not
cured within such 30-day period:

 

19

 

 

(a)terminate this Agreement in accordance with applicable laws, without further
liability on Buyer’s part and in such event Buyer shall be entitled to a return
of the Earnest Money and shall have no further liability hereunder. If the
default by Seller is in the nature of a willful breach (a “Willful Breach”) of
this Agreement by Seller, Buyer shall be entitled to recover Buyer's
out-of-pocket costs incurred in connection with this transaction, not to exceed
$300,000.00 in the aggregate; and/or

 

(b)enforce specific performance of this Agreement, provided such action is
commenced within 120 days after the date of Buyer’s written notice to Seller
pursuant to this Section.

 

13.2         Buyer’s Default. In the event Buyer defaults in its obligations to
close the purchase of the Property, or in the event Buyer otherwise defaults
hereunder prior to Closing, then (i) Seller shall receive the Earnest Money as
fixed and liquidated damages, this Agreement shall terminate in accordance with
all applicable laws, and neither party shall have any further liability
hereunder, except for those liabilities which expressly survive the termination
of this Agreement and (ii) Buyer shall immediately direct the Title Company to
pay the Earnest Money to Seller. Seller shall have no other remedy for any
pre-Closing default by Buyer, including any right to damages. BUYER AND SELLER
ACKNOWLEDGE AND AGREE THAT: (1) THE AMOUNT OF THE EARNEST MONEY IS A REASONABLE
ESTIMATE OF AND BEARS A REASONABLE RELATIONSHIP TO THE DAMAGES THAT WOULD BE
SUFFERED AND COSTS INCURRED BY SELLER AS A RESULT OF HAVING WITHDRAWN THE
PROPERTY FROM SALE AND THE FAILURE OF CLOSING TO HAVE OCCURRED DUE TO A DEFAULT
OF BUYER UNDER THIS AGREEMENT; (2) THE ACTUAL DAMAGES SUFFERED AND COSTS
INCURRED BY SELLER AS A RESULT OF SUCH WITHDRAWAL AND FAILURE TO CLOSE DUE TO A
DEFAULT OF BUYER UNDER THIS AGREEMENT WOULD BE EXTREMELY DIFFICULT AND
IMPRACTICAL TO DETERMINE; (3) BUYER SEEKS TO LIMIT ITS LIABILITY UNDER THIS
AGREEMENT TO THE AMOUNT OF THE EARNEST MONEY IN THE EVENT THIS AGREEMENT IS
TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT DOES NOT CLOSE DUE
TO A DEFAULT OF BUYER UNDER THIS AGREEMENT; AND (4) THE AMOUNT OF THE EARNEST
MONEY SHALL BE AND DOES CONSTITUTE VALID LIQUIDATED DAMAGES. All of the
foregoing shall be without limitation upon the rights and remedies of Seller
hereunder, at law or in equity, in the event of a default by Buyer pursuant to
Sections 6.2, 6.5, 8, 13.3, or 18.3, or pursuant to any covenant, agreement,
indemnity, representation or warranty of Buyer that survives the Closing or the
termination of this Agreement. NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION, IF BUYER BRINGS AN ACTION AGAINST SELLER FOR AN
ALLEGED BREACH OR DEFAULT BY SELLER OF ITS OBLIGATIONS UNDER THIS AGREEMENT,
RECORDS A LIS PENDENS OR OTHERWISE ENJOINS OR RESTRICTS SELLER’S ABILITY TO SELL
AND TRANSFER THE PROPERTY OR REFUSES TO CONSENT TO OR INSTRUCT RELEASE OF THE
EARNEST MONEY TO SELLER IF REQUIRED BY CLOSING AGENT (EACH A “BUYER’S ACTION”),
SELLER SHALL NOT BE RESTRICTED BY THE PROVISIONS OF THIS SECTION FROM BRINGING
AN ACTION AGAINST BUYER SEEKING EXPUNGEMENT OR RELIEF FROM ANY IMPROPERLY FILED
LIS PENDENS, INJUNCTION OR OTHER RESTRAINT, AND/OR RECOVERING FEES, COSTS AND
EXPENSES (INCLUDING ATTORNEYS’ FEES) WHICH SELLER MAY SUFFER OR INCUR AS A
RESULT OF ANY BUYER’S ACTION BUT ONLY TO THE EXTENT THAT SELLER IS THE
PREVAILING PARTY; AND THE AMOUNT OF ANY SUCH FEES, COSTS AND EXPENSES AWARDED TO
SELLER SHALL BE IN ADDITION TO THE LIQUIDATED DAMAGES SET FORTH HEREIN. NOTHING
IN THIS AGREEMENT SHALL, HOWEVER, BE DEEMED TO LIMIT BUYER’S LIABILITY TO SELLER
FOR DAMAGES OR INJUNCTIVE RELIEF FOR BREACH OF BUYER’S INDEMNITY OBLIGATIONS
UNDER THIS AGREEMENT OR FOR ATTORNEYS’ FEES AND COSTS AS PROVIDED BELOW.
NOTWITHSTANDING THE FOREGOING, BUYER MAY FILE A LIS PENDENS TO THE EXTENT
NECESSARY TO PRESERVE A CLAIM FOR SPECIFIC PERFORMANCE.

 

20

 

 

13.3         Attorneys’ Fees to Prevailing Party. In the event of any litigation
between the parties hereto under any of the provisions of this Agreement, the
non-prevailing party to such litigation agrees to pay to the prevailing party
all costs and expenses, including reasonable attorneys' fees, incurred by the
prevailing party in such litigation. The parties agree that the court presiding
over the litigation shall determine whether a party is a “prevailing party,” and
shall determine the reasonable amount of attorney’s fees and costs recoverable.
The parties agree that the amount of attorneys’ fees and costs which may be
awarded must bear a reasonable relationship to, and must be limited by the court
to a reasonable amount in view of, the amount recovered by the prevailing party
in such matter.

 

Section 14.         Condemnation. If, between the Contract Date and the Closing
Date, any condemnation or eminent domain proceedings are initiated or threatened
that might result in the taking of any part of the Improvements or the Land or
access to the Land from adjacent roadways, then Buyer at its sole discretion may
elect to terminate this Agreement without cost, obligation, or liability on the
part of Buyer, in which event this Agreement shall terminate all rights and
obligations of the parties hereunder shall cease and the Earnest Money shall be
returned to Buyer. If this Agreement is not terminated, then Seller shall assign
to Buyer all of Seller’s right, title, and interest in and to any award
pertaining to the Property made in connection with such condemnation or eminent
domain proceedings. Buyer shall notify Seller within 15 days after its receipt
of written notice from Seller of such condemnation or eminent domain proceeding,
whether it elects to exercise its right to terminate. If Buyer fails to notify
Seller of its election within said 15-day period, such failure shall constitute
an election not to terminate this Agreement as aforesaid. The Closing Date shall
be adjusted, if necessary, to allow for such election.

 

Section 15.         Damage or Destruction. Seller shall bear all risk of loss to
the Property until the Closing Date. If, between the Contract Date and the
Closing Date, all or any portion of the Property is damaged or destroyed by fire
or other casualty and the cost to repair and restore the Property is more than
$2,500,000.00, then Buyer at its sole discretion may elect to terminate this
Agreement without cost, obligation, or liability on Buyer’s part, in which event
all rights and obligations of the parties hereunder shall cease and the Earnest
Money will be returned to Buyer. If either this Agreement is not terminable in
accordance with the foregoing, or is terminable but is not terminated, then
Seller shall, upon Closing, assign to Buyer all of Seller’s right, title, and
interest in and to any insurance proceeds, including without limitation any rent
loss insurance proceeds (except for proceeds for rent losses prior to Closing),
payable as a result of such damage or destruction, plus Seller shall pay to
Buyer the amount of any uninsured casualty or deductible losses under such
insurance policies and at Closing shall have no further repair or restoration
obligations. Seller shall advise Buyer regarding the insurance policies covering
such damage or destruction and the probable amount of any insurance proceeds
payable as a result of such damage or destruction. Buyer shall notify Seller
within 15 days after receipt of written notice from Seller of such damage or
destruction of its election. If Buyer fails to notify Seller of its election
within said 15-day period, such failure shall constitute an election not to
terminate this Agreement as aforesaid. The Closing Date shall be adjusted, if
necessary, to allow for such election.

 

21

 

 

Section 16.         Notices. Wherever any notice or other communication is
required or permitted hereunder, such notice or other communication shall be in
writing and shall be delivered by hand, by nationally-recognized overnight
express delivery service, or by electronic “email” transfer (conditioned on
delivery of a copy of such notice by nationally-recognized overnight express
delivery service, which notice shall be deposited for delivery within one
business day after delivery of such electronic “email” transfer) to the
addresses set out below or at such other addresses as are specified by written
notice delivered in accordance herewith:

 

BUYER: c/o Oaktree Capital Management, L.P.   333 S. Grand Avenue, 28th Floor  
Los Angeles, CA  90071   Attn: Cary Kleinman   Telephone:  213-830-6316  
Email:  ckleinman@oaktreecapital.com       c/o Glenborough LLC   400 South El
Camino Real, Ste. 1100   San Mateo, CA  94402   Attn:  Alan Shapiro  
Telephone:  650-581-7606   Email:  alan.shapiro@glenborough.com     with a copy
to: Elkins Kalt Weintraub Reuben Gartside LLP   Attn:  Scott M. Kalt, Esq.  
2049 Century Park East, Suite 2700   Los Angeles, CA  90067   Telephone:  (310)
746-4402   Email:  skalt@elkinskalt.com     SELLER: IRET Properties, a North
Dakota Limited Partnership   Attn:  General Counsel   1400 31st Avenue SW, Suite
60 (overnight delivery)   Minot, ND  58701   Telephone:  (701) 837-4738  
Email:  mabosh@iret.com     with a copy to: Stinson Leonard Street LLP  
Attn:  Alan W. Van Dellen, Esq.   150 South Fifth Street, Suite 2300  
Minneapolis, MN  55402   Telephone:  (612) 335-1949  
Email:  alan.vandellen@stinsonleonard.com     CLOSING AGENT: First American
Title Insurance Company   1900 Midwest Plaza West   801 Nicollet Mall  
Minneapolis MN 55402   Attn: Marissa Ulstad   Telephone:  (612) 305-2000  
Email:  mulstad@firstam.com

 

22

 

 

Such notices shall be deemed received (a) as of the date of delivery, if
delivered by hand by 4:00 p.m. Central on a business day, (b) as of the next
business day, if tendered to an overnight express delivery service by the
applicable deadline for overnight service, or (c) as of the date of email
transmission, if properly transmitted by email prior to 5:00 p.m. Central on a
business day. If a notice is hand delivered or transmitted by email after 5:00
p.m. Central on a business day, then any such notice shall be deemed received as
of the next business day.

 

Section 17.         Condition of Property.

 

17.1.       No Warranties. THE ENTIRE AGREEMENT BETWEEN THE SELLER AND BUYER
WITH RESPECT TO THE PROPERTY AND THE SALE THEREOF IS EXPRESSLY SET FORTH IN THIS
AGREEMENT. THE PARTIES ARE NOT BOUND BY ANY AGREEMENTS, UNDERSTANDINGS,
PROVISIONS, CONDITIONS, REPRESENTATIONS OR WARRANTIES (WHETHER WRITTEN OR ORAL
AND WHETHER MADE BY SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL
OF SELLER OR ANY OTHER PARTY) OTHER THAN AS ARE EXPRESSLY SET FORTH AND
STIPULATED IN THIS AGREEMENT. WITHOUT IN ANY MANNER LIMITING THE GENERALITY OF
THE FOREGOING, BUYER ACKNOWLEDGES THAT IT AND ITS REPRESENTATIVES HAVE FULLY
INSPECTED THE PROPERTY OR WILL BE PROVIDED WITH AN ADEQUATE OPPORTUNITY TO DO
SO, ARE OR WILL BE FULLY FAMILIAR WITH THE FINANCIAL AND PHYSICAL (INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL) CONDITION THEREOF, AND THAT THE PROPERTY HAS
BEEN PURCHASED BY BUYER IN AN "AS IS" AND "WHERE IS" CONDITION AND WITH ALL
EXISTING DEFECTS (PATENT AND LATENT) AS A RESULT OF SUCH INSPECTIONS AND
INVESTIGATIONS AND NOT IN RELIANCE ON ANY AGREEMENT, UNDERSTANDING, CONDITION,
WARRANTY (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE) OR REPRESENTATION MADE BY
SELLER OR ANY AGENT, EMPLOYEE, MEMBER, OFFICER OR PRINCIPAL OF SELLER OR ANY
OTHER PARTY (EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT)
AS TO THE FINANCIAL OR PHYSICAL (INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL)
CONDITION OF THE PROPERTY OR THE AREAS SURROUNDING THE PROPERTY, OR AS TO ANY
OTHER MATTER WHATSOEVER, INCLUDING WITHOUT LIMITATION AS TO ANY PERMITTED USE
THEREOF, THE ZONING CLASSIFICATION THEREOF OR COMPLIANCE THEREOF WITH FEDERAL,
STATE OR LOCAL LAWS, AS TO THE INCOME OR EXPENSE IN CONNECTION THEREWITH, OR AS
TO ANY OTHER MATTER IN CONNECTION THEREWITH. BUYER ACKNOWLEDGES THAT, EXCEPT AS
OTHERWISE EXPRESSLY ELSEWHERE PROVIDED IN THIS AGREEMENT, NEITHER SELLER, NOR
ANY AGENT, MEMBER, OFFICER, EMPLOYEE OR PRINCIPAL OF SELLER NOR ANY OTHER PARTY
ACTING ON BEHALF OF SELLER HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH
AGREEMENT, CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED.
THIS PARAGRAPH SHALL SURVIVE CLOSING AND DELIVERY OF THE DEED, AND SHALL BE
DEEMED INCORPORATED BY REFERENCE AND MADE A PART OF ALL DOCUMENTS DELIVERED BY
SELLER TO BUYER IN CONNECTION WITH THE SALE OF THE PROPERTY.

 

17.2.       Change of Conditions. Buyer shall accept the Property at Closing in
the same condition as the Property is as of the Contract Date, as such condition
shall have changed by reason of wear and tear and natural deterioration and,
subject to Sections 14 and 15 hereof, condemnation or damage by fire or other
casualty. Without limiting the generality of the foregoing, Buyer specifically
acknowledges that the fact that any portion of the Property may not be in
working order or condition at the Closing Date by reason of wear and tear and
natural deterioration or damage by fire or other casualty, or by reason of its
present condition, shall not relieve Buyer of its obligation to complete closing
under this Agreement and pay the full Consideration. Subject to Seller's
obligations under Section 12 above, Seller has no obligation to make any repairs
or replacements required by reason of wear and tear and natural deterioration or
condemnation or fire or other casualty, but may, at its option and its cost
(including the use of insurance proceeds as herein provided), make any such
repairs and replacements prior to the Closing Date.

 

23

 

 

17.3.       Condition of Delivery. Seller has no obligation to deliver the
Property in a "broom clean" condition, and at Closing Seller may leave in the
Property all items of personal property and equipment, partitions and debris as
are now presently therein and as would accumulate in the normal course of
operating and maintaining the Property.

 

17.4.       Release. WITHOUT LIMITING THE PROVISIONS OF SECTION 17.1 ABOVE AND
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, BUYER, FOR
ITSELF AND ITS AGENTS, AFFILIATES, SUCCESSORS AND ASSIGNS, HEREBY RELEASES,
ACQUITS AND FOREVER DISCHARGES SELLER AND (AS THE CASE MAY BE) SELLER'S
OFFICERS, DIRECTORS, MEMBERS, SHAREHOLDERS, TRUSTEES, PARTNERS, EMPLOYEES,
MANAGERS, AGENTS AND AFFILIATES FROM ANY AND ALL RIGHTS, CLAIMS, DEMANDS, CAUSES
OF ACTIONS, LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS WHETHER SUIT IS INSTITUTED OR NOT) WHETHER
KNOWN OR UNKNOWN, LIQUIDATED OR CONTINGENT (HEREINAFTER COLLECTIVELY CALLED THE
"CLAIMS"), WHICH BUYER HAS OR MAY HAVE IN THE FUTURE, ARISING FROM OR RELATING
TO (i) ANY DEFECTS (PATENT OR LATENT), ERRORS OR OMISSIONS IN THE DESIGN OR
CONSTRUCTION OF THE PROPERTY WHETHER THE SAME ARE THE RESULT OF NEGLIGENCE OR
OTHERWISE, OR (ii) ANY OTHER CONDITIONS, INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL AND OTHER PHYSICAL CONDITIONS, AFFECTING THE PROPERTY WHETHER THE
SAME ARE A RESULT OF NEGLIGENCE OR OTHERWISE, INCLUDING SPECIFICALLY, BUT
WITHOUT LIMITATION, ANY CLAIM FOR INDEMNIFICATION OR CONTRIBUTION ARISING UNDER
THE ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1), WHETHER ARISING BASED ON
EVENTS THAT OCCURRED BEFORE, DURING, OR AFTER SELLER’S PERIOD OF OWNERSHIP OF
THE PROPERTY AND WHETHER BASED ON THEORIES OF INDEMNIFICATION, CONTRIBUTION OR
OTHERWISE. THE RELEASE SET FORTH IN THIS SECTION SPECIFICALLY INCLUDES, WITHOUT
LIMITATION, ANY CLAIMS UNDER THE ENVIRONMENTAL LAWS (AS DEFINED IN SECTION 1) OR
UNDER THE AMERICANS WITH DISABILITIES ACT OF 1990, AS ANY OF THOSE LAWS MAY BE
AMENDED FROM TIME TO TIME AND ANY REGULATIONS, ORDERS, RULES OF PROCEDURES OR
GUIDELINES PROMULGATED IN CONNECTION WITH SUCH LAWS, REGARDLESS OF WHETHER THEY
ARE IN EXISTENCE ON THE DATE OF THIS AGREEMENT. BUYER ACKNOWLEDGES THAT BUYER
HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF BUYER'S SELECTION AND BUYER
IS GRANTING THIS RELEASE OF ITS OWN VOLITION AND AFTER CONSULTATION WITH BUYER'S
COUNSEL. THE RELEASE SET FORTH HEREIN DOES NOT APPLY TO (i) ANY FRAUD BY SELLER;
(ii) ANY THIRD PARTY LIABILITY CLAIMS; (iii) THE REPRESENTATIONS OF SELLER
EXPRESSLY SET FORTH IN THIS AGREEMENT OR (iv) ANY INDEMNITY OR WARRANTY
EXPRESSLY MADE BY SELLER IN THIS AGREEMENT OR IN ANY DOCUMENT DELIVERED BY
SELLER AT CLOSING. BUYER ACKNOWLEDGES THAT BUYER HAS CAREFULLY REVIEWED THIS
SECTION 17.4 AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL AND THAT THE PROVISIONS
OF THIS SUBSECTION ARE A MATERIAL PART OF THIS AGREEMENT.

 

24

 

 

17.5.       Effect of Disclaimers. Buyer acknowledges and agrees that the
Consideration has been negotiated to take into account that the Property is
being sold subject to the provisions of this Section 17 and that Seller would
have charged a higher purchase price if the provisions in this Section 17 were
not agreed upon by Buyer.

 

Section 18.         Miscellaneous.

 

18.1. Governing Law; Headings; Rules of Construction. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Minnesota, without reference to the conflicts of laws or choice of law
provisions thereof. The titles of sections and subsections herein have been
inserted as a matter of convenience of reference only and shall not control or
affect the meaning or construction of any of the terms or provisions herein. All
references herein to the singular shall include the plural, and vice versa. The
parties agree that this Agreement is the result of negotiation by the parties,
each of whom was represented by counsel, and thus, this Agreement shall not be
construed against the maker thereof.

 

18.2. Assignment. Neither Buyer nor Seller shall assign any of their rights
hereunder without the prior written consent of the other. Notwithstanding
anything herein to the contrary, upon advance written notice to Seller and the
Closing Agent, but without the prior written consent of the Seller, Buyer may
assign all of its rights hereunder to one or more entities in which Oaktree
Capital Management, L.P. and/or Glenborough LLC (or affiliates of either party)
has a direct ownership interest of at least 51%. Buyer acknowledges and agrees
that an assignment to such an entity under this Section 18.2 will not release
Buyer from any liability or obligation under this Agreement, and that Buyer
shall remain liable to Seller after such assignment as a principal and not as a
surety or guarantor.

 

18.3. Brokers. Buyer and Seller each warrant and represent to the other that
such representing and warranting party has not employed or made any commitment
to a broker or agent (including without limitation any real estate or securities
broker, agent, dealer, or salesperson) in connection with the transaction
contemplated hereby, except for Buyer’s Broker and Seller’s Broker. Each party
agrees to indemnify and hold the other harmless from any loss or cost suffered
or incurred by it as a result of the indemnifying parties’ representation herein
being untrue. Seller shall be responsible for the payment of any resulting fee
or expenses relating to the Seller’s Broker. Buyer shall be responsible for the
payment of any resulting fee or expenses relating to the Buyer’s Broker.

 

18.4. No Waiver. Neither the failure of either party to exercise any power given
such party hereunder or to insist upon strict compliance by the other party with
its obligations hereunder, nor any custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of either party’s right to
demand exact compliance with the terms hereof, except the Closing of this
Agreement shall constitute waiver of all conditions to Closing except to the
extent otherwise agreed in writing at Closing.

 

18.5. Entire Agreement. This Agreement contains the entire agreement of the
parties hereto with respect to the Property, and no representations,
inducements, promises or agreements, oral or otherwise, between the parties not
embodied herein or incorporated herein by reference shall be of any force or
effect.

 

25

 

 

18.6. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.

 

18.7. Amendments. No amendment to this Agreement shall be binding on any of the
parties hereof unless such amendment is in writing and is executed by the party
against whom enforcement of such amendment is sought.

 

18.8. Possession. Possession of the Property shall be given by Seller to Buyer
at Closing.

 

18.9. Date for Performance. If the time period by which any right, option or
election provided under this Agreement must be exercised, or by which any act
required hereunder must be performed, or by which the Closing must be held,
expires on a Saturday, Sunday or legal or bank holiday, then such time period
shall be automatically extended through the close of business on the next
regular business day.

 

18.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which,
when taken together, shall constitute but one and the same instrument.

 

18.11. Time of the Essence. Time shall be of the essence of this Agreement and
each and every term and condition hereof.

 

18.12. Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations, and is intended, and shall for all purposes be deemed to
be, a single, integrated document setting forth all of the agreements and
understandings of the parties hereto, and superseding all prior negotiations,
understandings and agreements of such parties. If any term or provision of this
Agreement or the application thereof to any person or circumstance shall for any
reason and to any extent be held to be invalid or unenforceable, then such term
or provision shall be ignored, and to the maximum extent possible, this
Agreement shall continue in full force and effect, but without giving effect to
such term or provision.

 

18.13. Survival. Except as otherwise expressly provided herein, neither this
Agreement nor any provision contained herein shall be cancelled or merged with
any deed or other instrument on, as of, at or by reason of the Closing, and the
covenants and obligations of the parties shall survive the Closing.

 

18.14. Further Assurances. After the Closing, Buyer and Seller shall execute,
acknowledge, and deliver (or cause to be executed, acknowledged, and delivered)
such instruments and take such other actions as may be reasonably necessary or
advisable to carry out their respective obligations under this Agreement and
under any exhibit, document, certificate, or other instrument delivered pursuant
thereto.

 

18.15. Seller 1031 Exchange. Buyer agrees to cooperate with Seller for the
purpose of a possible tax deferred exchange by Seller pursuant to Section 1031
of the Code. Buyer shall not incur any additional liability or financial
obligation as a consequence of Seller’s possible exchange, and Seller agrees to
indemnify and hold Buyer harmless from any liability that may arise from Buyer’s
participation therein.

 

26

 

 

18.16. Exhibits. Attached hereto and forming an integral part of this Agreement
are multiple exhibits, all of which are hereby incorporated into this Agreement
as fully as if the contents thereof were set out in full herein at each point of
reference thereto.

 

18.17. Waiver of Jury Trial. BUYER AND SELLER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY
DOCUMENTS CONTEMPLATED TO BE EXECUTED IN CONNECTION HEREWITH, OR ANY COURSE OF
CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ANY ACTIONS
OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS AGREEMENT OR
THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND OR CANCEL THIS
AGREEMENT OR ANY CLAIMS OR DEFENSES ASSERTING THAT THIS AGREEMENT WAS
FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS WAIVER IS A
MATERIAL INDUCEMENT FOR EACH PARTY TO ENTER INTO AND ACCEPT THIS AGREEMENT AND
THE DOCUMENTS TO BE DELIVERED BY THE OTHER PARTY AT CLOSING, AND SHALL SURVIVE
THE CLOSING OR TERMINATION OF THIS AGREEMENT. Each party hereby authorizes and
empowers the other to file this Section and this Agreement with the clerk or
judge of any court of competent jurisdiction as a written consent to waiver of
jury trial.

 

18.18. Exclusivity. Seller agrees not to solicit offers to purchase from other
prospective purchasers or negotiate with other prospective purchasers unless
this Agreement is terminated in accordance with the terms contained herein.

 

Section 19.         Closing Agent Duties and Disputes.

 

19.1         Other Duties of Closing Agent. Closing Agent shall not be bound in
any way by any other agreement or contract between Seller and Buyer, whether or
not Closing Agent has knowledge thereof. Closing Agent’s only duties and
responsibilities with respect to the Earnest Money shall be to hold, in trust,
the Earnest Money and other documents delivered to it as agent and to dispose of
the Earnest Money and such documents in accordance with the terms of this
Agreement. Without limiting the generality of the foregoing, Closing Agent shall
have no responsibility to protect the Earnest Money and shall not be responsible
for any failure to demand, collect or enforce any obligation with respect to the
Earnest Money or for any diminution in value of the Earnest Money from any
cause, other than Closing Agent’s gross negligence or willful misconduct.
Closing Agent may, at the expense of Seller and Buyer, consult with counsel and
accountants in connection with its duties under this Agreement. Closing Agent
shall not be liable to the parties hereto for any act taken, suffered or
permitted by it in good faith in accordance with the advice of counsel and
accountants. Closing Agent shall not be obligated to take any action hereunder
that may, in its reasonable judgment, result in any liability to it unless
Closing Agent shall have been furnished with reasonable indemnity satisfactory
in amount, form and substance to Closing Agent.

 

27

 

 

19.2         Disputes. Closing Agent is acting as a stakeholder only with
respect to the Earnest Money. If, after the Inspection Date, there is any
dispute as to whether Closing Agent is obligated to deliver the Earnest Money or
as to whom the Earnest Money is to be delivered, Closing Agent shall not make
any delivery, but shall hold the Earnest Money until receipt by Closing Agent of
an authorization in writing, signed by all the parties having an interest in the
dispute, directing the disposition of the Earnest Money, or, in the absence of
authorization, Closing Agent shall hold the Earnest Money until the final
determination of the rights of the parties in an appropriate proceeding. Closing
Agent shall have no responsibility to determine the authenticity or validity of
any notice, instruction, instrument, document or other item delivered to it, and
it shall be fully protected in acting in accordance with any written notice,
direction or instruction given to it under this Agreement and believed by it to
be authentic. If written authorization is not given, or proceedings for a
determination are not begun, within 30 days after the date scheduled for the
closing of title and diligently continued, Closing Agent may, but is not
required to, bring an appropriate action or proceeding for leave to deposit the
Earnest Money with a court of the State of Minnesota pending a determination.
Closing Agent shall be reimbursed for all costs and expenses of any action or
proceeding, including, without limitation, attorneys’ fees and disbursements
incurred in its capacity as Closing Agent, by the party determined not to be
entitled to the Earnest Money. Upon making delivery of the Earnest Money in the
manner provided in this Agreement, Closing Agent shall have no further liability
hereunder. In no event shall Closing Agent be under any duty to institute,
defend or participate in any proceeding that may arise between Seller and Buyer
in connection with the Earnest Money.

 

19.3         Reports. Closing Agent shall be responsible for the timely filing
of any reports or returns required pursuant to the provisions of Section 6045(e)
of the Internal Revenue Code of 1986 (and any similar reports or returns
required under any state or local laws) in connection with the closing of the
transaction contemplated by this Agreement. This provision shall survive the
Closing.

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed and sealed by its duly authorized signatory, effective as of the day
and year first above written.

 

[signature pages to follow]

 

28

 

  

SELLER:   IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP By: IRET, Inc., a
North Dakota corporation, its General Partner

 

By: /s/ Timothy P. Mihalick  



Print Name:   Timothy P. Mihalick  



Print Title:   President    



By: /s/ Michael A. Bosh  



Print Name: Michael A. Bosh Print Title: Executive Vice President

 

Date:   June 25, 2015  

 

BUYER:   GLENBOROUGH LLC, as agent on behalf of a joint venture between
Glenborough and Oaktree Capital Management, L.P.

 

By:   /s/ G. Lee Burns  



Print Name:   G. Lee Burns  



Print Title:   Senior Vice President  

 

Date:    

 

29

 

 

CONSENT AND AGREEMENT OF CLOSING AGENT

 

The undersigned Closing Agent hereby agrees to (i) accept the foregoing
Agreement, (ii) be Closing Agent under said Agreement, and (iii) be bound by
said Agreement in the performance of its duties as Closing Agent.

 

FIRST AMERICAN TITLE INSURANCE COMPANY

 

  By: /s/ Marissa Ulstad     Marissa Ulstad     [Print Name]         Its: Senior
Escrow Officer/Counsel     Title

 

30

 

  

Exhibit 1

Legal Description of Land

 

1.Burnsville 1 Strip Center, Burnsville, MN

 

PARCEL A

 

Lot 1, Block 2, James Plaza, according to the recorded plat thereof, Dakota
County, Minnesota.

 

Dakota County, Minnesota

Abstract Property

 

PARCEL B

 

That part of Lots 12 and 13 of Block 1 of Knollwood Acres, City of Rochester,
Olmsted County, Minnesota, described as follows: Beginning at the Southeast
corner of said Lot 13, Block 1; thence Northwesterly along the Easterly line of
Lots 13 and 12 to the Northeast corner of Lot 12, Block 1 of said Knollwood
Acres a distance of 129.74 feet; thence Westerly along the Northerly line of
said Lot 12 a distance of 143.47 feet; thence Southerly 128.60 feet measured
(described as 129.2 feet in Warranty Deed of October 5, 1972) to a point on the
Southerly line of Lot 13 of said Block 1 which is 150.00 feet Westerly of the
point of beginning; thence Easterly 150.00 feet to the point of beginning.

 

Olmsted County, Minnesota

Abstract Property

 

PARCEL C

 

Lot 4 and West 60 feet of Lot 3, Block 1, Fairview Addition, Howard Lake,
according to the recorded plat thereof, Wright County, Minnesota.

 

Wright County, Minnesota

Abstract Property

 

PARCEL D

 

The East 100 feet including access strip South to Fourth Street of the North 210
feet, lying South of the Southerly right of way line of Minnesota State Trunk
Highway No. 60, as set forth in condemnation proceedings of said highway bearing
date of January 28, 1953 and filed for record in the office of the Register of
Deeds in and for Rice County, Minnesota, on January 31, 1953 in Book 146 of
Mortgages, Pages 145-179, of the following described tract of land, to-wit:

 

TRACT NO. 1: The East 50 feet of the West 2 acres of the East one-half (E1/2) of
Lot 14;

 

TRACT NO. 2: The East one-half (E 1/2) of Lot 14, except the West 2 acres
thereof, and the West 1 acre of Lot 15; both tracts being in the State
Subdivision of Section 36, Township 110 North, Range 21 West of the Fifth
Principal Meridian, in the City of Faribault, Rice County, Minnesota; and also
the East 60 feet of that part of the West 1 acre of Lot 15, in the State
Subdivision of Section 36, Township 110 North, Range 21 West of the Fifth
Principal Meridian, in the City of Faribault, Rice County, Minnesota, lying
South of the Southerly right of way line of Minnesota Trunk Highway No. 60 as
set forth in the condemnation proceedings of said highway bearing date of
January 28, 1953 and filed January 31, 1953, in Book 146 of Mortgages, Pages
145-179.

 

Exhibit 1, p.1

 

 

EXCEPTING THEREFROM the North 210 feet thereof.

 

Rice County, Minnesota

Abstract Property

 

PARCEL E

 

That part of Lot 9 lying Southwesterly of a line drawn parallel with and 15 feet
Northeasterly of, measured at right angles to the Southwesterly line of said Lot
9;

Lot 10;

The Northeasterly 24 feet of Lot 11;

The Northeasterly 24 feet of the Northwesterly 19 feet of Lot 22;

Lot 23 except the Southeasterly 116 feet of said Lot 23, all in Block 3,

"Minikahda Vista, St. Louis Park, Minn.", together with the rights and easements
contained in Cross Easement Agreement for parking, ingress and egress purposes,
filed January 5, 1970 as Document No. 962134.

 

Hennepin County, Minnesota

Torrens Property

Certificate of Title No. 451440

 

PARCEL F

 

Lot 24, Revised Auditor's Subdivision No. 12, and Lots 1 and 25, Revised
Auditor's Subdivision No. 12.

 

Anoka County, Minnesota

Torrens Property

Certificate of Title No. 36016 (Lot 24)

Certificate of Title No. 35537 (Lots 1 and 25)

 

PARCEL G

 

That part of Government Lot 1, Section 3, Township 117 North, Range 27 West,
McLeod County, Minnesota, described as follows: Beginning at a point on the East
line of said Government Lot 1 a distance of 208.73 feet North of the Southeast
corner of said Government Lot 1; thence North along said East line 208.73 feet;
thence West parallel with the South line of said Government Lot 1 a distance
208.73 feet; thence South parallel with the said East line, 208.73 feet; thence
East parallel with the said South line, 208.73 feet to the place of beginning.

 

McLeod County, Minnesota

Abstract Property

 

PARCEL H

 

That part of the Northwest Quarter of Section 9, Township 31, Range 22, Anoka
County, Minnesota, lying Northwesterly of County Road No. 23 (old U.S. Highway
No. 8), excepting therefrom that part of the Northwest Quarter of Section 9,
Township 31, Range 22, described as follows: Beginning at the intersection of
the West line of said Northwest Quarter with the Northwesterly right-of-way line
of County Road No. 23 (old U.S. Highway No. 8); thence on an assumed bearing of
North along said West line, a distance of 329.14 feet; thence North 89 degrees
12 minutes 22 seconds East; a distance of 173.34 feet, to the Northwesterly
right-of-way line of County Road No. 23; thence South 27 degrees 36 minutes 00
seconds West along said Northwesterly right-of-way line, a distance of 374.11
feet to the point of beginning; except that portion identified as Parcel 57 in
Anoka County Highway Right-of-Way Plat No. 17 filed November 6, 1981, in Book 2,
Highway Right-of-Way Plats, Page 6.

 

Anoka County, Minnesota

Abstract Property

 

Exhibit 1, p.2

 

 

PARCEL I

 

Lot 1, Block 1, James Plaza, according to the recorded plat thereof, Dakota
County, Minnesota.

 

Together with the benefits and easements created in Easement Agreement filed as
Document No. 1234794.

 

Dakota County, Minnesota

Abstract Property

 

2.Champlin South Pond, Champlin, MN

 

The land referred to is situated in the State of Minnesota, County of Hennepin,
and is described as follows:

 

Parcel A:

Lot Three (3), Block One (1), SOUTH POND CENTER.

 

Parcel B

Together with the Terms and Conditions of Private Road and Utility Easement and
Maintenance Agreement dated February 5, 1998, filed March 12, 1998, as Document
Nos. 6791394 and 6862237.

 

Torrens and Abstract Property.

 

3.Chanhassen (Chan West Village), Chanhassen, MN

 

Parcel 1

 

Lot 4, Block 1, west Village Heights 2nd Addition, and that part of vacated West
78th Street described as follows:

 



Commencing at the Northwest corner of said Lot 4; thence South 2 degrees 18
minutes 17 seconds West, assumed bearing along the Westerly line of said Lot 4 a
distance of 346.71 feet to an angle point on the Westerly line of said Lot 4;
thence South 43 degrees 48 minutes 17 seconds West, continuing along the
Westerly line of said Lot 4 a distance of 88.44 feet to the most Westerly corner
of said Lot 4, the point of beginning of the tract to be described; thence South
43 degrees 48 minutes 17 seconds West, along the Southwesterly extension of the
Westerly line of said Lot 4 a distance of 34.36 feet to the Northerly right of
way line of West 78th Street as described in Document No. 149663, recorded in
the Office of the Carver County Recorder; thence South 64 degrees 03 minutes 25
seconds East, along said Northerly right of way line 116.06 feet to the
Southerly line of said Lot 4; thence Northwesterly, along the Southerly line of
said Lot 4 to the point of beginning, together with the benefit of Easement
dated July 27, 1994, and filed on August 4, 1994, as Document No. 170419,
Amended by Document No. 178548.



  

Exhibit 1, p.3

 

 

Parcel 2

 

Lots One (1), Two (2) and Three (3), Block One (1), West Village Heights 3rd
Addition, according to the plat thereof on file or of record in the office of
the County Recorder, Carver County, Minnesota;

 

Together with an easement for the benefit of Lots 1 and 2, Block 1, as provided
in Declaration of Easement dated July 27, 1994, filed August 4, 1994, as
Document No. 170419, Office of the County Recorder, Carver County, Minnesota,
and as amended by Amendment to Declaration of Easement dated March 31, 1995,
filed April 3, 1995, as Document No. 178548, Office of the County Recorder,
Carver County, Minnesota;

 

Together with an easement for ingress and egress over Lot 3, Block 1, West
Village Heights 3rd Addition, for the benefit of Lots 1 and 2, Block 1, as
provided in Declaration of Easement dated July 27, 2000, filed July 31, 2000, as
Document No. 272808;

 

Together with easements for the benefit of Lots 1 and 2, Block 1, as provided in
Declaration of Reciprocal Easements and Operating Agreements dated July 27,
2000, filed July 31, 2000, as Document No. 272809.

 

Abstract Property

 

4.Duluth 4615 Grand, Duluth, MN

 

The land referred to is situates in the State of Minnesota, County of St. Louis,
and is described as follows:

 

Lots Nine (9), Ten (10), Eleven (11), Twelve (12), Thirteen (13) and Fourteen
(14), Block Seventy-five (75), ONEOTA.

 

Abstract Property

 

5.Duluth Denfeld Retail, Duluth, MN

 

The land referred to is situated in the State of Minnesota, County of St. Louis,
and is described as follows:

 

That part of Block 68, Oneota, and the adjacent vacated streets and alleys
according to the recorded plat thereof, described as follows:

 

Exhibit 1, p.4

 

 

Commencing at the most westerly corner of Block 66, Addition to Oneota; thence
southeasterly along the southwesterly line of said Block 66, a distance of
111.42 feet to the northwesterly right-of-way line of Burlington Northern, Inc.,
formerly the Northern Pacific Railroad Company; thence continue southeasterly
along the southwesterly line of said Block 66 a distance of 168.58 feet to the
most southerly corner of said Block 66; thence northeasterly along the
southeasterly line of Block 66, Addition to Oneota and Block 67 Oneota, a
distance of 920.00 feet to the POINT OF BEGINNING; thence continuing along the
southeasterly line of said Black 68 for a distance of 440.00 feet to the most
easterly corner of said Block 68; thence northwesterly along the northeasterly
line of said Block 68 a distance of 280.00 feet to the most northerly corner of
said Block 68; thence southwesterly along the northwesterly line of said Block
68 for a distance of 440.00 feet; thence southeasterly along a line parallel
with the southwesterly line of said Block 68 a distance of 280.00 feet to the
POINT OF BEGINNING and there terminating.

 

Together with the adjacent vacated north half of Traverse Street (now Second
Street).

 

Torrens and Abstract property

 

6.Forest Lake Auto, Forest Lake, MN

 

That part of Lot 2, Block 1 of the recorded plat of Morehead Commercial,
Washington County, Minnesota, described as follows:

 

Commencing at the Southwest corner of said Lot 2; thence North 0 degrees 58
minutes 03 seconds West, plat bearing, along the West line of said Lot 2, a
distance of 301.94 feet to the point of beginning, said point being 220 feet
Southerly of the Northwest corner of said Lot 2; thence continuing North 0
degrees 58 minutes 03 seconds West, along the West line of said Lot 2, a
distance of 220.0 feet to the Northwest corner of said Lot 2; thence South 89
degrees 46 minutes 20 seconds East, along the North line of said Lot 2, a
distance of 206.99 feet to a corner of said Lot 2; thence South 0 degrees 58
minutes 03 seconds East, 220.0 feet; thence North 89 degrees 46 minutes 20
seconds West, 206.99 feet to the point of beginning.

 

Exhibit 1, p.5

 

 

7.Forest Lake Westlake Center, Forest Lake, MN

 

PARCEL A

 

That part of Lot 2, Block 1, of the recorded plat of Morehead Commercial,
Washington County, Minnesota, described as follows:

 

Beginning at the Southwest corner of said Lot 2; thence North 0 degrees 58
minutes 03 seconds West, plat bearing, along the West line of said Lot 2, a
distance of 301.94 feet, said point being 220 feet Southerly of the Northwest
corner of said Lot 2; thence South 89 degrees 46 minutes 20 seconds East,
parallel with the North line of said Lot 2, a distance of 206.99 feet, thence
North 0 degrees 58 minutes 03 seconds West 170.06 feet, to a corner of said Lot
2; thence South 89 degrees 46 minutes 20 seconds East, along a portion of the
Northerly line of said Lot 2 and the South line of Lot 1 of said Block 1, and
its Easterly extension, a distance of 403.25 feet to the East line of said Lot
2; thence Southerly along said East line, a distance of 459.30 feet to the
Southeast corner of said Lot 2; thence Westerly along the South line of Lot 2 to
the point of beginning.

 

PARCEL B

 

The North 175 feet of Lot 3, Block 1 of the recorded plat of Morehead
Commercial, Washington County, Minnesota.

 

PARCEL C

 

That part of Lot 3, Block 1 of the recorded plat of Morehead Commercial,
Washington County, Minnesota, lying South of the North 175 feet thereof.

 

Together with appurtenant easement for ingress and egress over a 40 foot wide
strip of land, as measured at right angles from the Easterly line of which is
described as follows:

 

Beginning at the Northeast corner of said Lot 2, Block 1, Morehead Commercial;
thence South 1 degree 35 minutes 58 seconds East, along the East line of Lot 2,
a distance of 293.98 feet to the point of intersection with the Easterly
extension of the South line of Lot 1, Block 1, of Morehead Commercial and there
terminating, as shown in Document No. 576355, dated July 18,1988 and filed July
20, 1988.

 

Washington County, Minnesota

Abstract Property

 

8.Grand Forks MedPark Mall, Grand Forks, ND

 

Lots C and D, Block 2, Replat of Lot B, of the Replat of Lot 3 and the Replat of
Lot 5, Block 2, Blair-Satrom-Baukol Second Addition to the City of Grand Forks,
Grand Forks County, North Dakota

 

Exhibit 1, p.6

 

 

9.Jamestown Buffalo Mall, Jamestown, ND

 

Block 1, Buffalo Mall Subdivision, as shown on the Replat of Buffalo Mall
Subdivision, City of Jamestown, Stutsman County, North Dakota, recorded as
Document No. X69891 in the Office of the Register of Deeds, Stutsman County,
North Dakota, as corrected by Surveyor’s Certificates recorded as Document No.
X70724 and Document No. X98152 in said office, Stutsman County, North Dakota.

 

10.Jamestown Business Center, Jamestown, ND

 

All of Block 17, including the vacated alley lying therein; together with the
East 20 feet of 2nd. Ave. NE, now vacated, lying south of the north line of
Block 17, extended west and north of the south line of Block 17 extended west;
and the West 20 feet of Third Avenue NE, now vacated, lying south of the North
line of Block 17 extended east and north of the south line of Block 17 extended
east; all in the Original Plat of Jamestown, Stutsman County, North Dakota

 

11.Lakeville Strip Center, Lakeville, MN

 

All that part of Lot 18, Argonne Farms, according to the recorded plat thereof,
lying westerly of a straight line drawn from a point on the north line of said
Lot 18, distant 334.63 feet east of the northwest corner of said Lot 18, to a
point on the south line of said Lot 18, distant 196.45 feet east of southwest
corner of said Lot 18; EXCEPTING THEREFROM that part described as follows:
Beginning at the northwest corner of said Lot 18; thence southeasterly along the
westerly line of said Lot 18 a distance of 50 feet; thence deflect to the left
along a line parallel with the north line of said Lot 18 a distance of 278.53
feet; thence northwesterly along a line parallel with the westerly line of said
Lot 18 to the north line of said Lot 18; thence westerly along the north line of
said Lot 18 to the point of beginning.

 

Together with and subject to a perpetual non-exclusive easement for driveway
purposes 32 feet wide, the center line of which is described as follows:
Commencing at the northwest corner of said Lot 18; thence southeasterly along
the westerly line of said Lot 18 a distance of 50 feet to the actual point of
beginning of the center line to be described; thence deflect to the left along a
line parallel with the north line of said Lot 18 a distance of 75 feet.

 

12.Monticello C Store, Monticello, MN

 

Lot 6, Block 1, MONTICELLO TRAVEL CENTER SECOND ADDITION, according to the plat
thereof on file and of record in the office of the County Recorder, Wright
County, Minnesota.

 



Exhibit 1, p.7

 

 

Lot 7, Block 1, Monticello Travel Center Second Addition, according to the
recorded plat thereof, Wright County, Minnesota

 

Together with all of the rights and easements created under:

 

Operation and Easement Agreement for Monticello Travel Center dated 4-15-2002,
field 5-6-2002, as Document No. 789677.

Amended by First Amendment to Operation and Easement Agreement dated 3-14-2005,
field 4 6-2005, as Document No, A953679.

 

And

 

Reciprocal Easement Agreement dated 4-1-2002, field 5-6-2002, as Document No.
789676.

 

Exhibit 1, p.8

 

 

13.Omaha Barns & Noble, Omaha, NE

 

Lot 3, Oak View Plaza (1st Platting), an addition to the City of Omaha, in
Douglas County, Nebraska.

 

Together with easement right for parking and storm water drainage over through
and around the Common Areas as granted in the Declaration of Covenants,
Easements and Restrictions, filed September 11, 1992 in Book 1030, Page 603, in
Miscellaneous Records, of Douglas County, Nebraska.

 

Together with Easement rights for ingress and egress upon, over and across the
Service Drives as granted in Declaration of Covenants, Easements and
Restrictions, filed September 11, 1992 in Book 1030, Page 603, in Miscellaneous
Records, of Douglas County, Nebraska.

 

Together with right of ingress and egress from Oak View Drive granted
Declaration of Covenants, Easements and Restrictions, filed September 11, 1992
in Book 1030, Page 603, in Miscellaneous Records, of Douglas County, Nebraska.

 

Together with a Permanent Roadway Easement on and upon a portion of said land as
contained in Access Easement filed June 29, 1995, in Book 1150, Page 271, in
Miscellaneous Records, of Douglas County, Nebraska.

 

Together with Permanent ingress and egress easement as set forth on the Plat of
Oak View Plaza, 1st Platting, filed June 29, 1995, in Book 2007, Page 387, of
the Deed Records, of Douglas County, Nebraska.

 

Together with Access Easements as contained in Reciprocal Easement Agreement,
filed July 29, 1994, in Book 1126, Page 7, Miscellaneous Records, in Douglas
County, Nebraska.

 

Together with Access Easements as contained in Amended and Restated Reciprocal
Easement Agreement, filed November 15, 1994, in Book 1133, Page 648,
Miscellaneous Records, in Douglas County, Nebraska.

 

Together with Access and Service Drives as contained in Amended Reciprocal
Easement Agreement, filed July 14, 2995, in Book 1151, Page 282, Miscellaneous
Records, in Douglas County, Nebraska.

 

Together with a Permanent Easement over and upon portions described as the
Service Drives, for the purpose of ingress and egress, as contained in Access
Easement, filed November 15, 1994, in Book 1133, Page 667, in Miscellaneous
Records, in Douglas County, Nebraska.

 



Exhibit 1, p.9

 

 

14.Pine City C Store, Pine City, MN

 

That part of the Southwest Quarter of the Southwest Quarter of Section 33,
Township 39, Range 21, Pine County, Minnesota, described as follows:

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of said Section 33; thence Northerly along the West line of said
Southwest Quarter of the Southwest Quarter a distance of 349.99 feet to the
point of beginning of the property to be described; thence on an assumed bearing
of East parallel with the South line of said Southwest Quarter of the Southwest
Quarter a distance of 420.00 feet; thence North 47 degrees 55 minutes 00 seconds
East 275.73 feet; thence North 51 degrees 09 minutes 30 seconds West 200.00
feet; thence North 38 degrees 50 minutes 30 seconds East 230.00 feet to the
Southerly right-of-way line of State Trunk Highway No. 324; thence North 51
degrees 09 minutes 30 seconds West along said Southerly right-of-way line 503.68
feet; thence South 0 degrees 45 minutes 30 seconds East 120.00 feet; thence
South 89 degrees 14 minutes 30 seconds West 155.00 feet; thence North 0 degrees
45 minutes 30 seconds West 246.33 feet to the Southerly right-of-way line of
State Trunk Highway No. 324; thence Northwesterly 41.51 feet along said
right-of-way which is a non-tangential curve concave to the Southwest, having a
radius of 879.93 feet and a central angle of 2 degrees 42 minutes 10 seconds,
the chord of said curve bears North 55 degrees 48 minutes 35 seconds West to the
Northeast corner of the property conveyed to Reproco Inc., in Microfilm No.
228941; thence South 0 degrees 45 minutes 30 seconds East along the East line of
the Reproco property 195.00 feet; thence South 89 degrees 14 minutes 30 seconds
West along the South line of the Reproco property 42.44 feet to the West line of
said Southwest Quarter of the Southwest Quarter; thence South 0 degrees 45
minutes 30 seconds East along said West line 757.39 feet to the point of
beginning.

 

Together with a 66 foot roadway easement being 66 feet to the right of as
measured at right angles to and parallel with the following described Line "A":

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of Section 33; thence Northerly along the West line of said Southwest
Quarter of the Southwest Quarter a distance of 1004.99 feet; thence Southerly
along said West line 655.00 feet to the point of beginning of Line "A"; thence
on an assumed bearing of East parallel with the South line of said Southwest
Quarter of the Southwest Quarter 420.00 feet; thence North 47 degrees 55 minutes
00 seconds East 524.98 feet to the Southerly right-of-way of State Trunk Highway
No. 324 and Line "A" there terminating.

 

And together with a 20 foot utility easement over, under and across the
Southwest Quarter of the Southwest Quarter of Section 33, Township 39, Range 21,
Pine County, Minnesota. Said easement being 10 feet on each side of the
following described line:

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of said Section 33; thence Northerly along the West line of said
Southwest Quarter of the Southwest Quarter a distance of 349.99 feet; thence on
an assumed bearing of East parallel with the South line of said Southwest
Quarter of the Southwest Quarter a distance of 420.00 feet; thence North 47
degrees 55 minutes 00 seconds East 275.73 feet; thence North 51 degrees 09
minutes 30 seconds West 200.00 feet; thence North 38 degrees 50 minutes 30
seconds East 230.00 feet to the Southerly right-of-way line of State Trunk
Highway No. 324; thence North 51 degrees 09 minutes 30 seconds West along said
Southerly right-of-way line 503.68 feet; thence South 0 degrees 45 minutes 30
seconds East 120.00 feet; thence South 89 degrees 14 minutes 30 seconds West 131
feet to the point of beginning of the center line to be described; thence North
4 degrees 20 minutes West 240.08 feet to the Southerly right-of-way line of
State Trunk Highway No. 324 and said center line there terminating.

 



Exhibit 1, p.10

 

 

The side lines of said easement shall be shortened or extended to terminate on
said Southerly right-of-way line.

 

Pine County, Minnesota

Abstract Property

 

That part of the Southwest Quarter of the Southwest Quarter (SW 1/4 of SW 1/4)
of Section Thirty-three (33), Township Thirty-nine (39), Range Twenty-one (21),
described as follows:

 

Commencing at the Southwest corner of the Southwest Quarter of Southwest Quarter
of said Section 33; thence Northerly along the West line of said Southwest
Quarter of Southwest Quarter a distance of 349.99 feet; thence on an assumed
bearing of East parallel with the South line of said Southwest Quarter of
Southwest Quarter a distance of 420.0 feet; thence North 47 degrees 55 minutes
East 275.73 feet to the point of beginning of the property to be described;
thence North 51 degrees 09 minutes 30 seconds West 200.0 feet; thence North 38
degrees 50 minutes 30 seconds East 230.0 feet to the Southerly right-of-way line
of State Trunk Highway No. 324; thence South 51 degrees 09 minutes 30 seconds
East along said Southerly right-of-way line 57.64 feet; thence Southerly 182.64
feet along said Southerly right-of-way line which is a curve concave to the
Northeast having a radius of 1030.59 feet and a central angle of 10 degrees 09
minutes 15 seconds, the chord of said curve bears South 56 degrees 14 minutes 07
seconds East to the intersection with a line that bears North 47 degrees 55
minutes East from the point of beginning: thence South 47 degrees 55 minutes
West 249.25 feet to the point of beginning.

 

Together with a 66 foot roadway easement being 66 feet to the right of, as
measured at right angles to and parallel with the following described Line “A”:

 

Commencing at the Southwest corner of the Southwest Quarter of Southwest Quarter
of Section 33; thence Northerly along the West line of said Southwest Quarter of
Southwest Quarter a distance of 1004.99 feet; thence Southerly along said West
line 655.0 feet to the point of beginning of Line "A"; thence on an assumed
bearing of East parallel with the South line of said Southwest Quarter of
Southwest Quarter 420.0 feet; thence North 47 degrees 55 minutes East 524.98
feet to the Southerly right-of-way of State Trunk Highway No. 324 and Line "A"
there terminating.

 

Pine County, Minnesota

Abstract Property

 

Exhibit 1, p.11

 

 

15.Pine City Evergreen Square, Pine City, MN

 

That part of the Southwest Quarter of the Southwest Quarter of Section 33,
Township 39, Range 21, Pine County, Minnesota, described as follows:

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of said Section 33; thence Northerly along the West line of said
Southwest Quarter of the Southwest Quarter a distance of 349.99 feet to the
point of beginning of the property to be described; thence on an assumed bearing
of East parallel with the South line of said Southwest Quarter of the Southwest
Quarter a distance of 420.00 feet; thence North 47 degrees 55 minutes 00 seconds
East 275.73 feet; thence North 51 degrees 09 minutes 30 seconds West 200.00
feet; thence North 38 degrees 50 minutes 30 seconds East 230.00 feet to the
Southerly right-of-way line of State Trunk Highway No. 324; thence North 51
degrees 09 minutes 30 seconds West along said Southerly right-of-way line 503.68
feet; thence South 0 degrees 45 minutes 30 seconds East 120.00 feet; thence
South 89 degrees 14 minutes 30 seconds West 155.00 feet; thence North 0 degrees
45 minutes 30 seconds West 246.33 feet to the Southerly right-of-way line of
State Trunk Highway No. 324; thence Northwesterly 41.51 feet along said
right-of-way which is a non-tangential curve concave to the Southwest, having a
radius of 879.93 feet and a central angle of 2 degrees 42 minutes 10 seconds,
the chord of said curve bears North 55 degrees 48 minutes 35 seconds West to the
Northeast corner of the property conveyed to Reproco Inc., in Microfilm No.
228941; thence South 0 degrees 45 minutes 30 seconds East along the East line of
the Reproco property 195.00 feet; thence South 89 degrees 14 minutes 30 seconds
West along the South line of the Reproco property 42.44 feet to the West line of
said Southwest Quarter of the Southwest Quarter; thence South 0 degrees 45
minutes 30 seconds East along said West line 757.39 feet to the point of
beginning.

 

Together with a 66 foot roadway easement being 66 feet to the right of as
measured at right angles to and parallel with the following described Line "A":

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of Section 33; thence Northerly along the West line of said Southwest
Quarter of the Southwest Quarter a distance of 1004.99 feet; thence Southerly
along said West line 655.00 feet to the point of beginning of Line "A"; thence
on an assumed bearing of East parallel with the South line of said Southwest
Quarter of the Southwest Quarter 420.00 feet; thence North 47 degrees 55 minutes
00 seconds East 524.98 feet to the Southerly right-of-way of State Trunk Highway
No. 324 and Line "A" there terminating.

 

And together with a 20 foot utility easement over, under and across the
Southwest Quarter of the Southwest Quarter of Section 33, Township 39, Range 21,
Pine County, Minnesota. Said easement being 10 feet on each side of the
following described line:

 

Commencing at the Southwest corner of the Southwest Quarter of the Southwest
Quarter of said Section 33; thence Northerly along the West line of said
Southwest Quarter of the Southwest Quarter a distance of 349.99 feet; thence on
an assumed bearing of East parallel with the South line of said Southwest
Quarter of the Southwest Quarter a distance of 420.00 feet; thence North 47
degrees 55 minutes 00 seconds East 275.73 feet; thence North 51 degrees 09
minutes 30 seconds West 200.00 feet; thence North 38 degrees 50 minutes 30
seconds East 230.00 feet to the Southerly right-of-way line of State Trunk
Highway No. 324; thence North 51 degrees 09 minutes 30 seconds West along said
Southerly right-of-way line 503.68 feet; thence South 0 degrees 45 minutes 30
seconds East 120.00 feet; thence South 89 degrees 14 minutes 30 seconds West 131
feet to the point of beginning of the center line to be described; thence North
4 degrees 20 minutes West 240.08 feet to the Southerly right-of-way line of
State Trunk Highway No. 324 and said center line there terminating.

 



Exhibit 1, p.12

 

 

The side lines of said easement shall be Shortened or extended to terminals on
said Southerly right-of-way line.

 

Pine County, Minnesota

Abstract Property

 

That part of the Southwest Quarter of the Southwest Quarter (SW 1/4 of SW 1/4).
of Section Thirty-three (33), Township Thirty-nine (39), Range Twenty-one (21),
described as follows:

 



Commencing at the Southwest corner of the Southwest Quarter of Southwest Quarter
of said Section 33; thence Northerly along the West line of said Southwest
Quarter of Southwest Quarter distance of 349.99 feet; thence on an assumed
bearing of East parallel with the South line of said Southwest Quarter of
Southwest Quarter a distance of 420.0 feet; thence North 47 degrees 55 minutes
East 275.73 feet to the point of beginning of the property to be described;
thence North 51 degrees 09 minutes 30 seconds West 200.0 feet; thence North 38
degrees 50 minutes 30 seconds East 230.0 feet of the Southerly right-of-way line
of State Trunk Highway No. 324; thence South 51 degrees 09 minutes 30 seconds
East along said Southerly right-of-way line 57.64 feet; thence Southerly 182.64
feet along said Southerly right-of-way line which is a curve concave to the
Northeast having a radius of 1030.59 feet and a central angle of 10 degrees 09
minutes 15 seconds, the chord of said curve bears South 56 degrees 14 minutes 07
seconds East to the intersection with a line that bears North 47 degrees 55
minutes East from the point of beginning; thence south 47 degrees 55 minutes
West 249.25 Feet to the point of beginning.

 

Together with a 68 foot roadway easement being 56 Feet to the right of, as
measured at right angles to and parallel with the following described Line “A”:

 

Commencing at the Southwest corner of the Southwest Quarter of Southwest Quarter
of Section 33; thence Northerly along the West line of said Southwest Quarter of
Southwest Quarter a distance of 1004.99 feet; thence Southerly along said west
line 655.0 feet to the point of beginning of a Line “A”; thence on an assumed
bearing of East parallel with the South line of said Southwest Quarter of
Southwest Quarter 420.0 feet; thence North 47 degrees 55 minutes East 524.98
feet to the Southerly right-of-way of State Trunk Highway No. 324 and Line “A”
there terminating.



 

Pine County, Minnesota

Abstract Property

 

16.Rochester Maplewood Square I & II, Rochester, MN

 

Parcel 1:

All of Lot 1, Block 1, and that part of Lot 2, Block 1, MAPLEWOOD SQUARE OF
ROCHESTER, Olmsted County, Minnesota, described by metes and bounds as follows:

 

Beginning at the Northeast corner of said Lot 2; thence South 16 degrees of
minutes 39 seconds East, assumed hearing, along the East line thereof, a
distance of 546.86 feet; thence South 68 degrees 11 minutes 33 seconds west
along the Southerly line of said Lot 2 a distance of 130.00 feet; thence North
10 degrees 33 minutes 24 seconds West, 189.01 feet; thence North 00 degrees 51
minutes 30 seconds East, 145.50 feet; thence North 01 degrees 29 minutes 12
seconds west, 240.20 feet to the point of beginning.

 

Exhibit 1, p.13

 

 

Together with all of the rights and easements created under:

 

1.      Access Easement Agreement recorded in the office of the County Recorder,
Olmsted County, Minnesota on December 21, 1981 in Book M-4 on Page 320 as
Document No. 440379 and amended by Amendment to Access Easement Agreement (Front
Drive-Common Drive-Service Drive) recorded in the office of the County Recorder,
Olmsted County, Minnesota on June 14, 1990 in Book E-5 on Page 974 as Document
No. 584329, and further amended by Amendment to Access Easement Agreement
recorded in the office of the County Recorder, Olmsted County, Minnesota on May
7, 1996 as Document No. 726533.

 

2.      Reciprocal Easement Agreement recorded in the office of the County
Recorder, Olmsted County, Minnesota on December 21, 1981 in Book M-4 on Page 322
as Document No. 440381.

 

3.      Building Encroachment Easement recorded in the office of the County
Recorder, Olmsted County, Minnesota on June 14, 1990 in Book E-5 on Page 975 as
Document No. 584330.

 

4.      Turnabout Easement Agreement recorded in the office of the County
Recorder, Olmsted County, Minnesota on June 14, 1990 in Book E-5 on Page 976 as
Document No. 584331.

 

Parcel 2:

All of Lot 2, Block 1, Maplewood Square of Rochester, Olmsted County, Minnesota,
except that part described by metes and bounds as follows:

 

Beginning at the Northeast corner of said Lot 2; thence South 16 degrees 56
minutes 39 seconds East, assumed bearing, along the East line thereof, a
distance of 546.86 feet; thence South 68 degrees 11 minutes 33 seconds West
along the Southerly line of said Lot 2 a distance of 130.00 feet; thence North
10 degrees 33 minutes 24 seconds West, 189.01 feet; thence North 00 degrees 51
minutes 30 seconds East, 145.50 feet; thence North 01 degree 29 minutes 12
seconds West, 240.20 feet to the point of beginning.

 

Together with all of the rights and easements created under:

 

1.      Access Easement Agreement recorded in the office of the County Recorder,
Olmsted County, Minnesota on December 21, 1981 in Book M-4 on Page 320 as
Document No. 440379 and amended by Amendment to Access Easement Agreement (Front
Drive-Common Drive-Service Drive) recorded in the office of the County Recorder,
Olmsted County, Minnesota on June 14, 1990 in Book E-5 on Page 974 as Document
No.584329, and further amended by Amendment to Access Easement Agreement
recorded in the office of the County Recorder, Olmsted County, Minnesota on May
7, 1996 as Document No. 726533.

 

2.      Reciprocal Easement Agreement recorded in the office of the County
Recorder, Olmsted County, Minnesota on December 21, 1981 in Book M-4 on Page 322
as Document No. 440381.



Exhibit 1, p.14

 

 

17.St. Cloud Westgate SC, St. Cloud, MN

 

All of the Southeast Quarter of the Southeast Quarter of the Northwest Quarter
of Section 15, Township 124, Range 28, Stearns County, Minnesota, excepting
therefrom the North 33 feet, the East 33 feet, the South 33 feet and the West 33
feet thereof.

 

Also excepting that part described as beginning at the intersection of the West
right-of-way line of 25th Avenue and the South right-of-way line of Trunk
Highway 23-52; thence West along the South right-of-way line of Trunk Highway
23-52, a distance of 15 feet; thence in a Southeasterly direction to a point on
the West right-of-way line on 25th Avenue lying 15 feet Southerly of the point
of beginning; thence North along the West right-of-way line of 25th Avenue, a
distance of 15 feet to the point of beginning.

 

Stearns County, Minnesota

Abstract Property

 

Exhibit 1, p.15

 



Exhibit 2

List of Due Diligence Documents

 

1.A current rent roll for the Property.

 

2.A copy of all of the Leases.

 

3.A list of all Security Deposits, prepaid rent or other sums currently held by
Seller under the Leases.

 

4.A list of the Personal Property (if any).

 

5.A copy of all Service Contracts (if any).

 

6.Copies of all environmental reports prepared for or in connection with the
Property, to the extent that the same are in the possession or control of
Seller.

 

7.A list and description of all insurance claims (both liability and casualty)
relating to the Property since January 1, 2014.

 

8.Income and expense statements showing the financial results of operating the
Property for Seller’s last three fiscal years (5/1 through 4/30), and
current-to-date financial statements for the current fiscal year.

 

9.Copies of all real estate tax statements associated with the Property for the
current year and for the preceding 3 years.

 

10.Aging/Delinquency Report

 

11.Budget for current calendar year

 

12.General ledger for current calendar year

 

13.CAM Reconciliations for 2014 (including individual tenant billings)

 

14.Tenant Gross Sales Reporting to the extent in Seller’s possession as of the
Contract Date

 

15.Existing Warranties

 

16.The most recent ALTA Surveys in Seller’s possession

 

Exhibit 2

 

 

Exhibit 7.1.1

 

Leasing Commissions and Allowances under Existing Leases

 

[To be provided by Seller at least 10 days prior to Closing Date]

 

Exhibit 7.1.1

 

 

Exhibit 9

Form of Tenant Estoppel Certificate

 

TENANT ESTOPPEL CERTIFICATE

 

____________________________________ (“Tenant”) hereby certifies as follows:

 

1.         The undersigned is the Tenant under that certain Lease dated
_____________ (as amended and supplemented by the following instruments:

 

____________________________________________________________

____________________________________________________________

____________________________________________________________

 

(collectively, the “Lease”), between IRET Properties, a North Dakota Limited
Partnership, or its predecessors in interest (“Landlord”) as landlord and Tenant
covering a portion of the property known as _________ located at _____________
(the “Property”). There are no amendments, modifications or supplements to the
Lease, whether oral or written, except for those set forth in this Section 1.

 

2.         Pursuant to the Lease, Tenant has leased approximately __________
rentable square feet of space (the “Premises”) at the Property. The term of the
Lease commenced on _____________, and terminates on _________________.

 

3.         As of the date hereof, Tenant is occupying the Premises and is paying
rent on a current basis under the Lease.

 

a.         The minimum monthly or base rent currently being paid by Tenant for
the Premises pursuant to the terms of the Lease is [_____] per month.

 

b.         Percentage rent (“Percentage Rent”), if any, due under the Lease has
been paid through [____] and the amount of Percentage Rent for [______] was
[______].

 

c.         Common area maintenance, taxes, insurance and other charges (the
“Reimbursables”) due under the Lease, currently in the amount of $_______ per
month, have been paid through [_______].

 

d.         Tenant’s prorata share of Reimbursables is ___________ percent
(___%).

 

4.         Tenant has paid to Landlord a security deposit of $_____________
(none, if no figure inserted).

 

5.         No prepayments of rentals due under the Lease have been made for more
than one month in advance.

 

6.         Tenant does not have any right or option to renew or extend the term
of the Lease, to lease other space at the Property, nor any preferential right
to purchase all or any part of the Premises or the Property, except as follows
(if none, so state): [_______].

 

Exhibit 9, p.1

 

 

7.         All space and improvements leased by Tenant have been completed and
furnished in accordance with the provisions of the Lease, and Tenant has
accepted and taken possession of the Premises. Landlord has paid in full any
required contribution towards work to be performed by Tenant under the Lease,
except as follows (if none, so state):______________

 

8.         To the best of Tenant’s knowledge, Landlord is not in material
default in the performance of the terms and provisions of the Lease. Tenant is
not in any respect in default under the Lease and has not assigned, transferred
or hypothecated the Lease or any interest therein or subleased all or any
portion of the Premises.

 

9.         There are no current offsets or credits against rentals payable under
the Lease and no free periods or rental concessions have been granted to Tenant
applicable to the portion of the term of the Lease arising from and after the
date hereof, except as expressly set forth in the Lease.

 

10.         Tenant has not subleased or allowed any third party to occupy any
part of the Premises.

 

11.         Neither the Lease nor any obligations of Tenant thereunder have been
guaranteed by any person or entity, except as follows (if none, so
state):____________________.

 

12.         None of the following have been done by, against, or with respect to
Tenant: (a) the commencement of a case under Title 11 of the U.S. Code, as now
constituted or hereafter amended, or under any other applicable federal or state
bankruptcy law or other similar law; (b) the appointment of a trustee or
receiver of the property of Tenant generally; or (c) an assignment for the
benefit of creditors generally. There are no actions, voluntary or otherwise,
pending or, to the best knowledge of the Tenant, threatened against the Tenant
under the bankruptcy, reorganization, moratorium or similar laws of the United
States, any state thereof or any other jurisdiction.

 

This certificate is given to _________________________ and its successors and
assigns (collectively, “Buyer”), with the understanding that Landlord, Buyer and
Buyer’s lenders, successors and assigns will rely hereon in connection with the
conveyance of the Property of which the Premises constitute a part.

 

TENANT:

 

    Printed name of Tenant (exactly as appears on Lease)  

 

By:      



Print Name:      



Print Title:      



Date:      

 

Exhibit 9, p.2

 

 

Exhibit 10.4(b)

Form of General Assignment and Assumption Agreement

 

GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS GENERAL ASSIGNMENT AND ASSUMPTION AGREEMENT is made and entered into as of
__________, 2015, between IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP
("Assignor"), and _____________________, a ________________________
("Assignee").

 

WITNESSETH:

 

Terms not defined herein shall have the meanings ascribed thereto in the
Agreement for Sale and Purchase of Property dated effective as of ___________,
2015 (the "Agreement"), between Assignor and Assignee. The Agreement is hereby
incorporated by reference.

 

That Assignor, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, hereby conveys, grants, bargains, sells,
transfers, sets over, assigns, releases, delivers and confirms to Assignee, all
of Assignor's right, title and interest in and to:

 

1.Assignor’s interest in the leases and occupancy agreements identified on
Exhibit "A" attached hereto (the "Leases"), together with (a) all tenant
Security Deposits (and any interest thereon required by applicable law or
contract) held by Assignor that relates or pertains to the Leases, and (b)
Assignor’s interest in any guaranty of any of the Leases;

 

2.Assignor's interest in all agreements and contracts identified on Exhibit "B"
attached hereto (the "Service Agreements);

 

3.Assignor’s interest in all plans, specifications, documents, instruments,
licenses, permits, entitlements, warranties, development rights, reports,
studies, surveys, maps, tradenames, trademarks, website addresses, operating
manuals and other intangible property relating to the construction and operation
of the Property (as defined in the Agreement of Sale) (the "Intangible
Property").

 

Assignee hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements which
accrue during the period on or after the date hereof (the "Assignee’s
Obligations") and (ii) indemnifies, defends and holds harmless Assignor from and
against any and all claims, actions, demands, liabilities, suits, causes of
action, damages, costs or expenses (including, without limitation, attorneys'
fees and disbursements) relating to the Assignee’s Obligations.

 

Assignor hereby (i) expressly assumes the obligation for the performance of all
of the obligations of Assignor under the Leases and Service Agreements which
accrue during the period prior to the date hereof (the "Assignor’s Obligations")
and (ii) indemnifies, defends and holds harmless Assignee from and against any
and all claims, actions, demands, liabilities, suits, causes of action, damages,
costs or expenses (including, without limitation, attorneys' fees and
disbursements) relating to the Assignor’s Obligations.

 

Exhibit 10.4(b), p.1

 

 

This General Assignment and Assumption Agreement shall inure to the benefit of
all parties hereto and their respective heirs, successors and assigns. The
indemnification provisions in this General Assignment and Assumption Agreement
shall supplement, not replace, any indemnification provisions contained within
the Agreement. This General Assignment and Assumption Agreement may be executed
in any number of counterparts, each of which shall be deemed to be an original,
but all of which, when taken together, shall constitute but one and the same
instrument.

 

IN WITNESS WHEREOF, the parties have executed this General Assignment and
Assumption Agreement as of the day and year first above written.

 

ASSIGNOR:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By: IRET, Inc., its general partner

 

By:            Print Name:  Michael A. Bosh   Print Title:  Executive Vice
President  

 

ASSIGNEE:

 

_______________________,

a ___________________________

 

By:  



Print Name:      



Print Title:      

 

Exhibit 10.4(b), p.2

 

 

Exhibit 10.4(c)

Form of Non-Foreign Certificate

 

CERTIFICATE OF NON-FOREIGN

STATUS BY ENTITY (NON-INDIVIDUAL) TRANSFEROR

 

1. Section 1445 of the Internal Revenue Code provides that a transferee (buyer)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person.

 

2. In order to inform _____________________________ (hereinafter referred to as
the “Buyer”) that withholding of tax is not required upon disposition of a U.S.
real property interest by the seller/transferor named below (hereinafter
referred to as the “Seller”), the undersigned hereby certifies and declares by
means of this certificate, the following on behalf of the Seller:

 

a.That the Seller is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as these terms are defined in the Internal Revenue Code
and Income Tax Regulations).

 

b.That the Seller’s employer identification number is 91-1764859.

 

c.That the Seller’s office address is 1400 31st Avenue SW, Suite 60, Minot,
North Dakota.

 

           3.         The Seller understands that this certificate may be
disclosed to the Internal Revenue Service by the Buyer and that any false
statement contained in this certificate may be punished by fine, imprisonment,
or both.

 

           4.         The Seller understands that the Buyer is relying on this
certificate in determining whether withholding is required and the Buyer may
have liabilities if any statement in this certificate is false. The Seller
hereby indemnifies the Buyer, and agrees to hold the Buyer harmless, from any
liability or cost which the Buyer may incur as a result of: (i) the Seller’s
failure to pay any U.S. Federal income tax which the Seller is required to pay
under applicable U.S. law; or (ii) any false or misleading statement contained
herein.

 

Under penalties of perjury, I declare that I have examined this certificate and
to the best of my knowledge and belief it is true, correct and complete. I
further declare that I have authority to sign this document on behalf of the
Seller.

 

EXECUTED in Ward County, State of North Dakota, on ____________, 2015.

 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By: IRET, Inc., its general partner

 

By:             Print Name:  Michael A. Bosh   Print Title:  Executive Vice
President  

 

For federal income tax purposes, the Buyer should not record this certificate
with the county recorder, nor should the certificate be filed with the IRS, but
it should be kept with the Buyer’s tax records relating to the subject real
estate transfer.

 

Exhibit 10.4(c)

 

 

Exhibit 10.4(d)

Form of Bill of Sale

 

BILL OF SALE

 

This Bill of Sale is made and executed effective as of _________, 2015 (the
“Closing Date”), by IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP
(“Seller”), to ____________________, a ________________ (“Buyer”).

 

Recitals:

 

          A.         Seller and Buyer have entered into an Agreement for Sale
and Purchase of Property, dated effective as of ____________, 2015 (the
“Agreement”), pursuant to which Seller has agreed to convey to Buyer one or more
certain tracts of land more particularly described and defined as the “Land” in
the Agreement (the “Land”), together with such other property interests as
constitute the “Property” (as defined in the Agreement).

 

           B.        Seller desires to assign, to transfer, and to convey to
Buyer, subject to the terms and conditions of this Bill of Sale and of the
Agreement, the “Personal Property” (as hereinafter defined).

 

NOW THEREFORE, in consideration of the receipt of good and valuable
consideration in hand paid by Buyer to Seller, the receipt and sufficiency of
which are hereby acknowledged by Seller, Seller does hereby grant, bargain,
sell, assign, transfer, set over, convey, and deliver to Buyer, its legal
representatives, its successors, and its assigns, effective as of the Closing
Date, all of Seller’s right, title, and interest in and to all fixtures (other
than tenant trade fixtures), equipment (excluding construction equipment and
materials), apparatus, machinery, appliances, furnishings, and all other
tangible personal property owned by Seller that is located on the Land and used
in connection with the operation and ownership of the Land and “Improvements”
(as defined in the Agreement), and all leasehold improvements located thereon
(all such property not so expressly excluded being herein collectively referred
to as the “Personal Property”).

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale effective on the date
first above written.

 

[signature page to follow]

 

Exhibit 10.4(d), p.1

 

 

SELLER:

 

IRET PROPERTIES, A NORTH DAKOTA LIMITED PARTNERSHIP

By: IRET, Inc., its general partner

 

By:           Print Name:  Michael A. Bosh   Print Title:  Executive Vice
President  

 

STATE OF NORTH DAKOTA )   ) ss. COUNTY OF WARD )

 

The foregoing instrument was acknowledged before me this ____ day of _________,
2015, by Michael A. Bosh, the Executive Vice President of IRET, Inc., the
general partner of IRET Properties, a North Dakota Limited Partnership.

 



        _________________, Notary Public   State of North Dakota



  My commission expires:    

 

Exhibit 10.4(d), p.2

 